    Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 1 of 107 PageID #:5




WOW FURNITURE OUTLET INC.
1757 E West Rd
Calumet City, IL 60409-5414




                                                                                   A
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 2 of 107 PageID #:6

    THANKS FOR SELECTING US


                                                                                          www.guard.com

                                                                                      In cooperation with
                                                                                 GLOBE INSURANCE AGENCY, INC.


    WOW FURNITURE OUTLET INC.
    1757 E West Rd
    Calumet City, IL 60409




        A WARM WELCOME FROM Berkshire Hathaway GUARD
             AND GLOBE INSURANCE AGENCY, INC.!
GLOBE INSURANCE AGENCY, INC. and Berkshire Hathaway GUARD Insurance Companies are pleased to have the
opportunity to serve you by providing the superior products and customer services you deserve. If you have a question
about your Businessowner's Policy or have a particular need, our combined professional staff will be available to assist you.
    Contact Your Agent for:                                     Contact Berkshire Hathaway GUARD
                                                                Insurance Companies for:
      Any inquiries about coverage issues, features               Any inquiries about billing when you are under
       that have been incorporated into your policy,                a direct bill payment plan and receive statements
       and endorsements.                                            in the mail from us.
      Requests for issuance of Certificates of                    Questions about the status of a claim or available
       Insurance.                                                   safety services.
    Phone: 708-237-3700                                             Phone: 800-673-2465
    FAX:     708-237-3705                                           FAX:      570-823-2059
                                                                    E-mail: csr@GUARD.com
                                                                    Monday through Friday; 8:00 AM to 7:30 PM EST
    Available during regular business hours
                                                                    (E-mail and voice mail after hours)
To obtain copies of Posting Notices that may be required in your state as well as needed managed care and/or
claims information that may need to be shared with your employees, visit:
                             www.guard.com/postingnotices
To report a claim or loss, call us immediately at 888-NEW-CLMS — 24 hours a day, seven days a week. The information below
will be needed by you to complete this process. Specific instructions on reporting claims are included in the enclosed policy
packet.
       YOUR POLICY NUMBER IS WOBP077421.
       YOUR INSURANCE CARRIER IS AmGUARD Insurance Company.
       YOUR POLICY EFFECTIVE DATE IS 06/22/2019.
Additional value-added services available to all policyholders:

       A unique Cooperative Care Program that integrates loss control, claims, and medical management
        activities.
       A Fraud Special Investigative Unit and Hotline at 800-673-2465.
       AND MUCH MORE!
We appreciate your business and look forward to the opportunity to serve your insurance needs. Please keep a copy of this
letter with your Berkshire Hathaway GUARD Insurance Companies policy for future reference.
enclosed: Businessowner's Policy # WOBP077421



    H Q : IL / BP
    DECTO I
                               Commercial Property & Casualty Insurers
               Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 3 of 107 PageID #:7

                                                                                                BUSINESSOWNER’S POLICY
                                                                                                DECLARATIONS


                                     AmGUARD Insurance Company
Issued: 05/18/2019                       A Stock Company
Policy No.:                                                                              Renewal of: WOBP935931
WOBP077421



                                               POLICY INFORMATION PAGE


  [1]     Named Insured and Mailing Address
          WOW FURNITURE OUTLET INC.
          1757 E West Rd
          Calumet City, IL 60409




  [2]     Agency
          GLOBE INSURANCE AGENCY, INC.
          6000 W. 79th Street
          Suite 103
          Burbank, IL 60459

  [3]     Policy Period
          From June 22, 2019 to June 22, 2020, 12:01 AM, standard time at the insured’s mailing address.


  [4]     Description of Business
          Furniture Stores

  [5]     Coverage
          This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (IIT SF
          01 05).

  [6]     Premium
          The premium shown below may be subject to adjustment.
          Certified Acts of Terrorism - Fire Only                                          $24.00
          TOTAL POLICY PREMIUM                                                          $6,432.00
          TOTAL PAYABLE                                                                 $6,432.00



  [7]     Payment of Premium
          In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
          insurance as stated in this policy.




IIT DS 01 05              P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com       Page 1 of 5
               Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 4 of 107 PageID #:8
                                                                             BUSINESSOWNER’S POLICY
                                                                             DECLARATIONS
Issued: 05/18/2019

Policy No.: WOBP077421                                               Effective Date: 06/22/2019

                       SECTION I – PROPERTY COVERAGES AND LIMITS OF INSURANCE




  LOCATION: 001 BUILDING: 001
  1757 E West Rd
  Calumet City, IL 60409-5414
  Cook County

  Property Deductible: $500
  Wind/Hail Deductible: N/A
  Optional Coverages/Glass Deductible: $500
  Classification: 57121 - Furniture Store


  COVERAGES:

  Awnings Coverage
     Limit                                                       $2,500
  Business Personal Property Coverage
     Limit                                                       $1,200,000
     Seasonal Increase Percent                                   25
     Valuation                                                   Replacement Cost
  Liability
     IMPORTANT NOTE                                              THIS COVERAGE IS RATED BASED ON
                                                                 AN ESTIMATE AND IS SUBJECT TO
                                                                 AUDIT
    Limit                                                        Included
  Accounts Receivable
    On-Premises Limit                                            $25,000
    Off-Premises Limit                                           25,000
  Debris Removal
    Limit                                                        25%/$10,000
  Equipment Breakdown Coverage (HSB)
    Inspection Contact Name                                      MONTASER IJBARA
    Phone Number                                                 773-540-0076
  Money and Securities
    On Premises Limit                                            $5,000
    Off Premises Limit                                           $5,000
  Ordinance or Law - Increased Cost Of Construction
    Limit                                                        $10,000
  Outdoor Property
    Limit                                                        $10,000
  Outdoor Signs - Optional Coverage
    Limit                                                        $5,000
  Retail Stores Coverage
    Brands and Labels                                            BPP Limit
    Credit Card Slips                                            $10,000

IIT DS 01 05                                                                                  Page 2 of 5
               Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 5 of 107 PageID #:9
                                                                           BUSINESSOWNER’S POLICY
                                                                           DECLARATIONS
Issued: 05/18/2019

Policy No.: WOBP077421                                               Effective Date: 06/22/2019

     Delivery Errors and Omissions Coverage                      $10,000
     Lock Replacement                                            $1,000
     Loss Payment on Merchandise Sold                            $25,000
     Merchandise Withdrawal Expenses Coverage                    $25,000
     Ordinance or Law - Equipment Coverage                       Building/BPP Limit
     Property in Transit (including F.O.B. Shipments)            $5,000 any one salesperson/$25,000
     Reward Payment                                              $5,000
     Web Sites (Business Income)                                 7 day period or $50,000/$100,000
  Valuable Papers and Records
     On-Premises Limit                                           $25,000
     Off-Premises Limit                                          $25,000
  Water Back-up and Sump Overflow
     Covered Property Limit                                      $5,000
     Business Income and Extra Expense Limit                     $5,000




IIT DS 01 05                                                                                  Page 3 of 5
               Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 6 of 107 PageID #:10
                                                                              BUSINESSOWNER’S POLICY
                                                                              DECLARATIONS
Issued: 05/18/2019

Policy No.: WOBP077421                                                   Effective Date: 06/22/2019

                        SECTION II – LIABILITY COVERAGES AND LIMITS OF INSURANCE


Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable
annual period. Please refer to Section II – Liability in the Businessowners Coverage form and any attached
endorsements.


Coverage                                                                Limits of Insurance

 Liability and Medical Expenses - Each Occurrence                                             $1,000,000
 General Aggregate (Other than Products and Completed Operations)                             $2,000,000
 Personal & Advertising Injury                                                                  Included
 Products & Completed Operations Aggregate                                                    $2,000,000
 Medical Expenses (Each Person)                                                                   $5,000
 Liability Property Damage Deductible                                                              None
 Liability Deductible - Bodily Injury                                                              None




IIT DS 01 05                                                                                       Page 4 of 5
               Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 7 of 107 PageID #:11
                                                                                 BUSINESSOWNER’S POLICY
                                                                                 DECLARATIONS
Issued: 05/18/2019

Policy No.: WOBP077421                                                      Effective Date: 06/22/2019

                            POLICY WIDE COVERAGES AND LIMITS OF INSURANCE


 Appurtenant Structures
    Limit                                                               $50,000 combined Building/BPP
 Business Income & Extra Expense
    Limit                                                               Actual Loss Sustained up to 12 Months
 Damage To Premises Rented To You
    Limit                                                               $50,000
 Electronic Data
    Limit                                                               $10,000
 Employee Dishonesty
    Limit                                                               $10,000
 Fire Department Service Charge
    Limit                                                               $25,000
 Fire Extinguisher Systems Recharge Expense
    Limit                                                               $5,000
 Forgery or Alteration
    Limit                                                               $10,000
 Fungi, Wet Rot, Dry Rot & Bacteria (Mold)
    Property Limit                                                      $15,000
    Business Income/EE Number of Days                                   30
    Liability Coverage Option                                           Exclude Coverage
 Glass Expense
    Limit                                                               Actual Loss Sustained
 Interruption of Computer Operations
    Limit                                                               $10,000
 Loss by Theft of furs, fur garments, garments trimmed with fur
    Limit                                                               $2,500
 Loss by Theft of jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones, bullion,
 gold, silver, platinum and other precious alloys or metals
    Limit                                                               $5,000
 Loss by Theft of patterns, dies, molds and forms
    Limit                                                               $2,500
 Money Orders and "Counterfeit Money"
    Limit                                                               $1,000
 Newly Acquired Or Constructed Property - Buildings
    Limit                                                               25% of Building Limit/Not more than
                                                                        $500,000/Bldg
 Newly Acquired Or Constructed Property - Business Personal Property
    Limit                                                               $250,000
 Personal Effects
    Limit                                                               $5,000
 Personal Property Off Premises
    Limit                                                               $10,000
 Pollutant Clean Up and Removal
    Limit                                                               $10,000
 Preservation of Property
    Limit                                                               Within 30 Days
 Terrorism
    Certified Acts                                                      Exclude Coverage




IIT DS 01 05                                                                                         Page 5 of 5
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 8 of 107 PageID #:12
                                                                                    BUSINESSOWNERS POLICY
                                                                                    DECLARATIONS

Issued: 05/18/2019

Policy No.: WOBP077421                                                        Effective Date: 06/22/2019

                                SCHEDULE OF FORMS AND ENDORSEMENTS

 Form Number          Title
 BP WEL LET           Welcome Letter
 IIT DS 01 05         Businessowners Policy Declarations
 BP 00 03 01 10       Businessowners Coverage Form
 BP IN 01 01 10       Businessowners Coverage Form Index
 END SCHD             Schedule Of Forms And Endorsements
 IL 99 00 08 13       Authorization and Attestation
                      Illinois Notice To Policyholders Regarding The Religious Freedom Protection and Civil Union
 IL N1 75 11 11
                      Act
                      U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice To
 IL P 001 01 04
                      Policyholder
 PN IL 01 01 14       Notice of Contact for Complaints
 PN IL 02 01 14       Illinois Mold Coverage Limitations
 PRIV POL             Privacy Policy
 BP 99 IL 01 18       IL Policy Customizations
 BP 01 54 01 18       Illinois Changes
 BP 06 43 04 06       Illinois Changes - Defense Costs
 BP 04 12 04 17       Limitation of Coverage to Designated Premises, Project or Operation
 BP 04 17 01 10       Employment - Related Practices Exclusion
 BP 05 01 07 02       Calculation Of Premium
 BP 05 24 01 15       Exclusion Of Certified Acts Of Terrorism
                      Exclusion of Certified Acts of Terrorism and Exclusion of Other Acts of Terrorism Committed
 BP 05 41 01 15
                      Outside the United States
 BP 05 42 01 15       Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
 BP 99 04 01 10       Equipment Breakdown Coverage
 BP 99 188 06 16      Deductible Endorsement - Property
 BP 99 25 01 10       Retail Stores
 BP 99 332 02 18      Cannabis Exclusion
 BP 99 60 03 12       Water Back-up and Sump Overflow
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 9 of 107 PageID #:13
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 10 of 107 PageID #:14
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 11 of 107 PageID #:15
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 12 of 107 PageID #:16
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 13 of 107 PageID #:17
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 14 of 107 PageID #:18
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 15 of 107 PageID #:19
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 16 of 107 PageID #:20
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 17 of 107 PageID #:21
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 18 of 107 PageID #:22
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 19 of 107 PageID #:23
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 20 of 107 PageID #:24
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 21 of 107 PageID #:25
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 22 of 107 PageID #:26
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 23 of 107 PageID #:27
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 24 of 107 PageID #:28
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 25 of 107 PageID #:29
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 26 of 107 PageID #:30
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 27 of 107 PageID #:31
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 28 of 107 PageID #:32
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 29 of 107 PageID #:33
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 30 of 107 PageID #:34
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 31 of 107 PageID #:35
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 32 of 107 PageID #:36
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 33 of 107 PageID #:37
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 34 of 107 PageID #:38
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 35 of 107 PageID #:39
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 36 of 107 PageID #:40
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 37 of 107 PageID #:41
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 38 of 107 PageID #:42
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 39 of 107 PageID #:43
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 40 of 107 PageID #:44
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 41 of 107 PageID #:45
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 42 of 107 PageID #:46
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 43 of 107 PageID #:47
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 44 of 107 PageID #:48
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 45 of 107 PageID #:49
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 46 of 107 PageID #:50
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 47 of 107 PageID #:51
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 48 of 107 PageID #:52
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 49 of 107 PageID #:53
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 50 of 107 PageID #:54
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 51 of 107 PageID #:55
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 52 of 107 PageID #:56
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 53 of 107 PageID #:57
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 54 of 107 PageID #:58
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 55 of 107 PageID #:59
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 56 of 107 PageID #:60
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 57 of 107 PageID #:61
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 58 of 107 PageID #:62
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 59 of 107 PageID #:63
Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 60 of 107 PageID #:64
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 61 of 107 PageID #:65


                                                                                                          AUTHORIZATION
                                                                                                        AND ATTESTATION
                                                                                                             IL 99 00 08 13


                              THIS ENDORSEMENT AUTHORIZES THE POLICY.



                         AUTHORIZATION AND ATTESTATION
This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
DECLARATIONS PAGE of your insurance policy.


In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
valid unless countersigned by our authorized representatives.


                                                   Authorizing signatures




                                                      Michael J. Dulin
                                               General Counsel and Secretary




                                                  Sy Foguel, ACAS, FILAA
                                            Chief Executive Officer and President




IL 99 00 08 13                                                                                                    Page 1 of 1
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 62 of 107 PageID #:66



                                                                                                        IL N 175 11 11

                  ILLINOIS NOTICE TO POLICYHOLDERS
                  REGARDING THE RELIGIOUS FREEDOM
                   PROTECTION AND CIVIL UNION ACT
Dear Policyholder:

This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06 (CB 2011-
06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act ("the Act", 750
ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011, creates a legal relationship between
two persons of either the same or opposite sex who establish a civil union.


The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities, protections
and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are derived from
statute, administrative rule, policy, common law or any source of civil or criminal law. In addition, this law requires
recognition of a same-sex civil union, marriage, or other substantially similar legal relationship, except for
common law marriage, legally entered into in other jurisdictions. The Act further provides that "party to a civil
union" shall be included in any definition or use of the terms "spouse", "family", "immediate family", "dependent",
"next of kin" and other terms descriptive of spousal relationships as those terms are used throughout the law.
According to CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB 2011-06
also states that if policies of insurance provide coverage for children, the children of civil unions must also be
provided coverage.




IL N 175 11 11                         © Insurance Services Office, Inc., 2011                             Page 1 of 1
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 63 of 107 PageID #:67



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    Foreign agents;
    Front organizations;
    Terrorists;
    Terrorist organizations; and
    Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 64 of 107 PageID #:68


                                                                                                  ILLINOIS
                                                                                             POLICYHOLDER
                                                                                                    NOTICE



                              Notice of Contact for Complaints

This notice is to advise you that, should any complaints arise regarding this insurance, you may contact us (your
insurer) and the Illinois Department of Insurance. Correspondence for us should be forwarded to the address listed
below:


        Berkshire Hathaway GUARD Insurance Companies
        Attn: Complaint Log Administrator
        39 Public Square
        P.O. Box A-H
        Wilkes-Barre, PA 18703-0020



Correspondence for the insurance department should be mailed to:

       Illinois Department of Insurance
       Consumer Division or Public Services Section
       Springfield, IL 62767


If you have any questions about this notice, don’t hesitate to contact one of our Customer Service Representatives at
the following number: 800-673-2465




PN IL 01 01 14                                                                                          Page 1 of 1
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 65 of 107 PageID #:69


                                                                                                                            ILLINOIS
                                                                                                                       POLICYHOLDER
                                                                                                                              NOTICE


                    Notice About Illinois Mold Coverage Limitations

Your Businessowner’s Policy contains the following Mold exclusions and/or Limitations.

In the Property Coverage (Section I) of your Businessowner’s policy, mold falls within the definition of Fungi, which is
defined in Section I – PROPERTY, Paragraph H. Property Definitions, Paragraph 4. Included below.

        4. "Fungi" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores, scents or
        by-products produced or released by fungi.


There is an exclusion for “Fungi” in Section I – Property, Paragraph B.1.i, which is included below.

        i. "Fungi", Wet Rot Or Dry Rot
        Presence, growth, proliferation, spread or any activity of "fungi", wet rot or dry rot.
        But if "fungi", wet rot or dry rot result in a "specified cause of loss", we will pay for the loss or damage caused by
        that "specified cause of loss".
        This exclusion does not apply:
        (1) When "fungi", wet rot or dry rot result from fire or lightning; or
        (2) To the extent that coverage is provided in the Limited Coverage For "Fungi", Wet Rot Or Dry Rot Additional
            Coverage, with respect to loss or damage by a cause of loss other than fire or lightning.


There is limited coverage for “Fungi” in Section I – Property Paragraph A.5.r. which is included below.

        r. Limited Coverage For "Fungi", Wet Rot Or Dry Rot
        (1) The coverage described in Paragraphs r.(2) and r.(6) only applies when the "fungi", wet rot or dry rot are the
            result of a "specified cause of loss" other than fire or lightning that occurs during the policy period and only if
            all reasonable means were used to save and preserve the property from further damage at the time of and
            after that occurrence.
        (2) We will pay for loss or damage by "fungi", wet rot or dry rot. As used in this Limited Coverage, the term loss or
            damage means:
            (a) Direct physical loss or damage to Covered Property caused by "fungi", wet rot or dry rot, including the
                cost of removal of the "fungi", wet rot or dry rot;
            (b) The cost to tear out and replace any part of the building or other property as needed to gain access to the
                "fungi", wet rot or dry rot; and
            (c) The cost of testing performed after removal, repair, replacement or restoration of the damaged property is
                completed, provided there is a reason to believe that "fungi", wet rot or dry rot are present.
        (3) The coverage described under this Limited Coverage is limited to $15,000. Regardless of the number of
            claims, this limit is the most we will pay for the total of all loss or damage arising out of all occurrences of
            "specified causes of loss" (other than fire or lightning) which take place in a 12-month period (starting with the
            beginning of the present annual policy period). With respect to a particular occurrence of loss which results in



PN IL 02 01 14           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 1 of 2
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 66 of 107 PageID #:70
ILLINOIS POLICYHOLDER NOTICE ‐ Illinois Mold Coverage Limitations

            "fungi", wet rot or dry rot, we will not pay more than the total of $15,000 even if the "fungi", wet rot or dry rot
            continues to be present or active, or recurs, in a later policy period.
        (4) The coverage provided under this Limited Coverage does not increase the applicable Limit of Insurance on
            any Covered Property. If a particular occurrence results in loss or damage by "fungi", wet rot or dry rot, and
            other loss or damage, we will not pay more, for the total of all loss or damage, than the applicable Limit of
            Insurance on the affected Covered Property.
        If there is covered loss or damage to Covered Property, not caused by "fungi", wet rot or dry rot, loss payment will
        not be limited by the terms of this Limited Coverage, except to the extent that "fungi", wet rot or dry rot causes an
        increase in the loss. Any such increase in the loss will be subject to the terms of this Limited Coverage.
        (5) The terms of this Limited Coverage do not increase or reduce the coverage provided under the Water
            Damage, Other Liquids, Powder Or Molten Material Damage or Collapse Additional Coverages.
        (6) The following applies only if Business Income and/or Extra Expense Coverage applies to the described
            premises and only if the suspension of "operations" satisfies all the terms and conditions of the applicable
            Business Income and/or Extra Expense Additional Coverage.
            (a) If the loss which resulted in "fungi", wet rot or dry rot does not in itself necessitate a suspension of
                "operations", but such suspension is necessary due to loss or damage to property caused by "fungi", wet
                rot or dry rot, then our payment under the Business Income and/or Extra Expense is limited to the amount
                of loss and/or expense sustained in a period of not more than 30 days. The days need not be
                consecutive.
            (b) If a covered suspension of "operations" was caused by loss or damage other than "fungi", wet rot or dry
                rot, but remediation of "fungi", wet rot or dry rot prolongs the "period of restoration", we will pay for loss
                and/or expense sustained during the delay (regardless of when such a delay occurs during the "period of
                restoration"), but such coverage is limited to 30 days. The days need not be consecutive.


In the Liability Coverage (Section II) of your Businessowner’s policy, mold falls within the definition of Fungi, which is
included in endorsement IL Policy Customizations endorsement BP 99 IL 01 14 and is added to Section II – Liability,
Paragraph F.23, which is included below.

        23. “Fungi” means any type or form of fungus including mold or mildew and any mycotoxins, spores, scents, or
            by-products produced or released by fungi.



There is an exclusion for “Fungi” in Section II – Liability, which is included in endorsement IL Policy Customizations
endorsement BP 99 IL 01 14 and is added to Section II – Liability, Paragraph B.1.v, which is included below.

        v. Fungi Or Bacteria

        (1) “Bodily Injury”, “property damage” or “personal and advertising injury” which would not have occurred, in
            whole or in part, but for the actual, alleged or threatened inhalation of, ingestion of, contact with, exposure to,
            existence of, or presence of, any “fungi” or bacteria on or within a building or structure, including its contents,
            regardless of whether any other cause, event, material or product contributed concurrently or in any sequence
            to such injury or damage.
        (2) Any loss, cost or expenses arising out of the abating, testing for, monitoring, cleaning up, removing,
            containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or
            assessing the effects of, “fungi” or bacteria, by any insured or by any other person or entity.




PN IL 02 01 14          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 2
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 67 of 107 PageID #:71




                                       Privacy Policy
We are committed to treating and using personal financial information about you and your employees
responsibly. We will not disclose nonpublic, personal information about you and your employees to anyone
except as permitted or required by law.

This disclosure is made on behalf of the following and applicable affiliates:
        Berkshire Hathaway GUARD Insurance Companies

        AmGUARD Insurance Company




We collect nonpublic, personal information from you about you and your employees to properly maintain
and service your policy. This nonpublic, personal information may come from the following sources:

   •   Application Information and Other Forms. On the application for insurance or other forms
       completed by you, you provide us with most of the information we need to process policies and
       claims.

   •   Transaction Information. We may develop information about you and your employees based on
       transactions and experiences you have with us, our affiliates, or others.

   •   Third-Party Information. This is information that we receive to verify or supplement your
       application or claims.

Disclosing Information
In the course of conducting business and as permitted or required by law, we may share nonpublic
personal information about you and your employees with our affiliated companies. We do not disclose any
nonpublic, personal information about you and your employees to any nonaffiliated third parties, except
for the conduct of our business or as permitted or required by law. Information may be supplied to others
providing business services for us. Additionally, we may provide information for audit or research purposes
or to law enforcement agencies to help us prevent fraud.

Securing Information
We restrict access to nonpublic personal information about you and your employees to our employees who
need to know the information necessary to provide products or services to you. We maintain physical,
electronic, and procedural safeguards that comply with applicable regulations to guard the nonpublic,
personal information of you and your employees.



                     A Current Copy of Our Privacy Policy is Always Available at our web site.




            P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com

                  Telephone: 570-825-9900 • Customer Service Hotline: 800-673-2465
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 68 of 107 PageID #:72


                                                                                                                       BUSINESSOWNER’S
                                                                                                                            BP 99 IL 01 18


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  IL POLICY CUSTOMIZATIONS
This endorsement modifies insurance provided under the following:

BUSINESSOWNER’S COVERAGE FORM

The following is a summary of the coverages and limits provided by this endorsement. For complete details on specific
coverages, see the applicable coverage wording. The limits of insurance stated in this endorsement apply unless higher
limits are shown in the Declarations.
                                         SCHEDULE OF LIMIT CHANGES
                                               Section I – Property


         Coverage                                            BP 00 03 Limit                                     Revised Limit
   Accounts Receivable                                       $10,000 at premises                                $25,000 at premises
                                                             $5,000 not at premises                             $25,000 not at premises
   Appurtenant Structures                                    n/a                                                $50,000
   Awnings                                                   Included in Building Limit                         $2,500
   Business Income Dependent Properties
                Within 1,000 feet of premises                Included in Dependent Properties                   $2,500
   Civil Authority – Curfew                                  Included in Civil Authority                        $5,000
   Employee Dishonesty                                       Optional                                           $10,000
   Fire Department Service Charge                            $2,500                                             $25,000
   Forgery Or Alteration                                     $2,500                                             $10,000
   Loss or Damage by Theft
              Jewelry, Watches, etc.                         $2,500                                             $5,000
   Newly Acquired Or Constructed Property
              Buildings                                      $250,000                                           25% Buildings Limit/
                                                                                                                $500,000 each Building
               Business Personal Property                    $100,000                                           $250,000
   Outdoor Property / any one tree, shrub or plant           $2,500 / $1,000                                    $10,000 / $1,000
   Outdoor Signs                                             Optional                                           $5,000 all outdoor signs
   Personal Effects                                          $2,500                                             $5,000
   Premises Boundary Increased                               100 feet                                           1,000 feet
   Valuable Papers And Records                               $10,000 at premises                                $25,000 at premises
                                                             $5,000 not at premises                             $25,000 not at premises


                                                          Section II – Liability


         Coverage                              BP 00 03 Limit                                                   Revised Limit
   Supplementary Payments - Cost Of Bail Bonds $250                                                             $1,000


BP 99 IL 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 1 of 7
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 69 of 107 PageID #:73
IL POLICY CUSTOMIZATIONS

    Supplementary Payments - Loss Of Earnings                   $250                                              $500/day


Any reference in Section I — Property of the Business-                                   The most we will pay for loss of Business In-
owner’s Coverage Form to within 100 feet of the de-                                      come or Extra Expense caused by a reduction in
scribed premises is amended to read within 1,000 feet                                    your normal hours of operation required to com-
of the described premises.                                                               ply with an action of civil authority that imposes
                                                                                         a curfew in the area in which the premises are
                                                                                         located is $5,000.
Section I – Property, A.1., Covered Property is
amended as follows:                                                                   3. Paragraph k. - Forgery Or Alteration - Para-
                                                                                         graph (4) is replaced with the following:
   1. The following is added to Paragraph a.
                                                                                         (4) The most we will pay for any loss, including
       (7) Building Glass, meaning glass that is part of                                     legal expenses, under this Additional Cov-
           a building or structure.                                                          erage is $10,000, unless a higher Limit of
                                                                                             Insurance is shown in the Declarations.
Section I – Property, A.4., Limitations is amended as                                4. Paragraph A.5.m. Business Income From De-
follows:                                                                                pendent Properties in Section I – Property is
     1. Paragraph b.(2) is deleted.                                                     amended as follows:
     2. Paragraph c. is deleted and replaced with the                                    a. Paragraph (1) is deleted and replaced with
         following:                                                                         the following:
         c. For loss or damage by theft, the following                                        (1) We will pay for the actual loss of Busi-
             types of property are covered only up to the                                         ness Income you sustain due to a direct
             limits shown:                                                                        result of physical loss or damage at the
               (1) $2,500 for furs, fur garments and gar-                                         premise of a dependent property caused
                   ments trimmed with fur.                                                        by or resulting from any Covered Cause
                                                                                                  of Loss.
               (2) $5,000 for jewelry, watches, watch
                   movements, jewels, pearls, precious and                                          However, this Additional Coverage does
                   semi-precious stones, bullion, gold, sil-                                        not apply to loss of Business Income in-
                   ver, platinum and other precious alloys                                          curred as a result of unfavorable busi-
                   or metals. This limit does not apply to                                          ness conditions or as a result of damage
                   jewelry and watches worth $500 or less                                           (other than damage at the premises of a
                   per item.                                                                        dependent property) caused by the im-
               (3) $2,500 for patterns, dies, molds and                                             pact of the Covered Cause of Loss in the
                   forms.                                                                           area where the dependent properties are
                                                                                                    located.
     3. Paragraph d. is added:
                                                                                                    However, this Additional Coverage does
         d. For loss or damage by any covered cause of
                                                                                                    not apply when the only loss to depend-
             loss, we will only pay up to $2,500 per occur-
             rence for awnings.                                                                     ent property is loss or damage to "elec-
                                                                                                    tronic data", including destruction or cor-
                                                                                                    ruption of "electronic data". If the
Section I – Property, A.5., Additional Coverages is                                                 dependent property sustains loss or
amended as follows:                                                                                 damage to "electronic data" and other
   1. Paragraph c. Fire Department Service Charge                                                   property, coverage under this Additional
       is replaced with the following:                                                              Coverage will not continue once the oth-
                                                                                                    er property is repaired, rebuilt or re-
       When the fire department is called to save or
                                                                                                    placed.
       protect Covered Property from a Covered
       Cause of Loss, we will pay up to $25,000, un-                                                The most we will pay under this Addi-
       less a different limit is shown in the Declara-                                              tional Coverage is $5,000 unless a high-
       tions, for your liability for fire department service                                        er Limit of Insurance is indicated in the
       charges:                                                                                     Declarations.
       (1) Assumed by contract or agreement prior to                                     b. Paragraph (4) is deleted and replaced with
           loss; or                                                                         the following:
       (2) Required by local ordinance.                                                       (4) Dependent property means property
    2. The following is added to Paragraph i. – Civil                                             owned by others whom you depend on
       Authority:                                                                                 to:

BP 99 IL 01 18        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.               Page 2 of 7
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 70 of 107 PageID #:74
IL POLICY CUSTOMIZATIONS

                 (a) Deliver materials or services to you,                                      (1) Fences, trees, shrubs and plants, in-
                     or to others for your account. But                                             cluding debris removal expense. Loss or
                     services does not mean water,                                                  damage must be caused by or result
                     communication or power supply ser-                                             from any of the following causes of loss:
                     vices;                                                                         (a) Fire;
                 (b) Accept your products or services;                                              (b) Lightning;
                                                                                                    (c) Explosion;
                 (c) Manufacture your products for deliv-                                           (d) Riot or Civil Commotion; or
                     ery to your customers under contract                                           (e) Aircraft.
                     for sale; or
                                                                                                (2) Radio and television antennas (includ-
                 (d) Attract customers to your business                                             ing satellite dishes), including debris
                     provided such property is located                                              removal expense. Loss or damage must
                     within 1,000 feet of the premises de-                                          be caused by or result from any of the
                     scribed in the Declarations or is the                                          following causes of loss:
                     property of the lead tenant in a shop-                                         (a) Fire;
                     ping center or shopping mall that in-
                                                                                                    (b) Lightning;
                     cludes such premises. The most we
                                                                                                    (c) Windstorm (unless there is an ex-
                     will pay under this paragraph (d) is
                                                                                                         clusion endorsement excluding
                     $2,500.
                                                                                                         Windstorm applicable to the loca-
                     The dependent property must be lo-                                                  tion where this endorsement also
                     cated in the coverage territory of this                                             applies);
                     policy.                                                                        (d) Ice, Snow, Sleet or Hail (with re-
                                                                                                         spect to Hail, unless there is an ex-
                                                                                                         clusion endorsement excluding Hail
Section I – Property, A.6., Coverage Extensions is                                                       applicable to the location where this
amended as follows:                                                                                      endorsement also applies);
                                                                                                    (e) Explosion;
    1. The last paragraph in Paragraph a. – Newly                                                   (f) Riot or Civil Commotion; and
       Acquired Or Constructed Property under (1)                                                   (g) Aircraft.
       Buildings is replaced with the following:                                                The most we will pay for loss or damage
       The most we will pay in any one occurrence for                                           under this Extension is $10,000, unless a
       loss or damage under this Extension is 25% of                                            higher Limit of Insurance for Outdoor Prop-
       the Limit of Insurance for Buildings shown in the                                        erty is shown in the Declarations, but not
       Declarations, but not more than $500,000 at                                              more than $1,000 for any one tree, shrub or
       each building.                                                                           plant.

    2. The last paragraph in Paragraph a. – Newly                                    5. Paragraph d. – Personal Effects is replaced
       Acquired Or Constructed Property under (2)                                       with the following:
       Business Personal Property is replaced with                                        You may extend the insurance that applies to
       the following:                                                                     Business Personal Property to apply to personal
       The most we will pay for loss or damage under                                      effects owned by you, your officers, your part-
       this Extension is $250,000 at each building.                                       ners or "members", your "managers" or your
                                                                                          employees. This extension does not apply to:
    3. The last sentence in Paragraph b. – Personal                                       (1) Tools or equipment; or
       Property Off-premises is amended as follows:                                       (2) Loss or damage by theft.
       The most we will pay for loss or damage under                                      The most we will pay for loss or damage under
       this Extension is $10,000, unless a higher Limit                                   this Extension is $5,000 at each described
       of Insurance for Personal Property Off-premises                                    premises.
       is shown in the Declarations.
                                                                                     6. Paragraph e. – Valuable Papers And Records
    4. Paragraph c. - Outdoor Property is replaced                                      Paragraph (3) is replaced with the following:
       with the following:
                                                                                          (3) The most we will pay under this Coverage
       c.   Outdoor Property                                                                  Extension for loss or damage to "valuable
            You may extend the insurance provided by                                          papers and records" in any one occurrence
            this policy to apply to your outdoor:                                             at the described premises is $25,000, unless

BP 99 IL 01 18        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 3 of 7
              Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 71 of 107 PageID #:75
IL POLICY CUSTOMIZATIONS

               a higher Limit of Insurance for "valuable pa-                                         to Business Personal Property within in-
               pers and records" is shown in the Declara-                                            cidental appurtenant structures within
               tions.                                                                                1,000 feet of the described premises.
               For "valuable papers and records" not at the                                     (3) Incidental appurtenant structures in-
               described premises, the most we will pay is                                          clude storage buildings, carports, gar-
               $25,000.                                                                             ages and similar structures which have
                                                                                                    not been specifically described in the
     7. Paragraph f. – Accounts Receivable Para-                                                    Declarations.
        graph (2) is replaced with the following:                                               The most we will pay for loss or damage
          (2) The most we will pay under this Coverage                                          under this Coverage Extension in any one
              Extension for loss or damage in any one oc-                                       occurrence for any combination of loss or
              currence at the described premises is                                             damage to Building and Business Personal
              $25,000, unless a higher Limit of Insurance                                       Property is $50,000.
              for accounts receivable is shown in the Dec-
              larations.                                                         Section I – Property, B. Exclusions 2. is amended as
               For accounts receivable not at the described                      follows:
               premises, the most we will pay is $25,000.                             1. Paragraph q. Asbestos is added:
                                                                                           q.   Asbestos
     8. Paragraph f. – Accounts Receivable Para-
                                                                                                Any loss, damage or expense which would
        graph (3) is replaced with the following:                                               not have occurred in whole or in part but for
          (3) Paragraph B. Exclusions in Section I –                                            the presence of asbestos.
              Property does not apply to this Coverage
              Extension except for:
              (a) Paragraph B.1.c. Governmental Ac-                              Section I – Property, G. Optional Coverages is
                  tion;                                                          amended as follows:
              (b) Paragraph B.1.d. Nuclear Hazard;                                    1. Paragraph 1. Outdoor Signs Paragraph d. is
              (c) Paragraph B.1.f. War And Military Ac-                                  replaced with the following:
                  tion;
              (d) Paragraph B.2.f. Dishonesty;                                             The most we will pay for loss of or damage in
              (e) Paragraph B.2.g. False Pretense;                                         any one occurrence is $5,000, unless a higher
              (f) Paragraph B.2.o. Electrical Disturb-                                     Limit of Insurance for Outdoor Signs is shown in
                  ance                                                                     the Declarations.
              (g) Paragraph B.3.; and                                                 2. Paragraph 3. – Employee Dishonesty Para-
              (h) Paragraph B.6. Accounts Receivable                                     graph c. is replaced with the following:
                  Exclusion.
                                                                                           The most we will pay for loss or damage in any
                                                                                           one occurrence is $10,000, unless a higher Limit
      9. Paragraph g. – Appurtenant Structures is
                                                                                           of Insurance for Employee Dishonesty is shown
         added:
                                                                                           in the Declarations.
           g. Appurtenant Structures
               (1) When there is a Building Limit of Insur-                      Section II – Liability, A. Coverages is amended as
                   ance shown in the Declarations at the                         follows:
                   described premises, you may extend                                 1. Under Business Liability Paragraph f., Cover-
                   the insurance provided by this Cover-                                 age Extension – Supplementary Payments,
                   age Form to apply to direct physical loss                             Paragraph (1), sections (b), (c) and (d) are re-
                   or damage caused by or resulting from                                 placed with the following:
                   a Covered Cause of Loss to incidental
                   appurtenant structures within 1,000 feet                                (b) Up to $1,000 for cost of bail bonds required
                   of the described premises.                                                  because of accidents or traffic law violations
            (2) When there is a Business Personal                                              arising out of the use of any vehicle to
                Property Limit of Insurance shown in the                                       which Business Liability Coverage for "bodi-
                Declarations at the described premises,                                        ly injury" applies. We do not have to furnish
                you may extend the insurance provided                                          these bonds.
                by this Coverage Form to apply to direct                                   (c) The cost of appeal bonds or bonds to re-
                physical loss or damage caused by or                                           lease attachments, but only for bond
                resulting from a Covered Cause of Loss
BP 99 IL 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.               Page 4 of 7
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 72 of 107 PageID #:76
IL POLICY CUSTOMIZATIONS

           amounts within our Limit of Insurance. We                               5. Under 1., Applicable To Business Liability
           do not have to furnish these bonds.                                        Coverage, Paragraph p. Personal And Adver-
       (d) All reasonable expenses incurred by the in-                                tising Injury, Paragraph (1) is deleted and re-
           sured at our request to assist us in the in-                               placed with the following:
           vestigation or defense of the claim or "suit",
           including actual loss of earnings up to $500                                 (1) Caused by or at the direction of or with the
           a day because of time off from work.                                             consent or acquiescence of any insured with
                                                                                            the knowledge that the act would violate the
Section II – Liability, B. Exclusions is amended as                                         rights of another and would inflict "personal
follows:                                                                                    and advertising injury";

    1. Under 1., Applicable To Business Liability                                  6. Under 1., Applicable To Business Liability
       Coverage, Paragraph a., Expected Or Intend-                                    Coverage, Paragraph p., Personal and Adver-
       ed Injury is deleted and replaced with the fol-                                tising Injury, the following is added:
       lowing:
                                                                                         (14) Arising out of:
       a.   Expected Or Intended Injury                                                       (a) Your placement of advertising for others
            "Bodily injury" or "property damage" (includ-                                         on your web site or a link to or a refer-
            ing any unexpected or unintended portion                                              ence to a web site or web address of
            thereof) if any “bodily injury” or “property                                          others on your web site.
            damage” was expected or intended from the                                        (b) Your placement of content or company
            standpoint of any insured. This exclusion                                             brand or product information from oth-
            does not apply to "bodily injury" resulting                                           ers on your web site or on any frame or
            from the use of reasonable force to protect                                           border within your web site.
            persons or property.                                                             (c) Software or programming related to
    2. Under 1., Applicable To Business Liability                                                 your web site’s design, appearance or
       Coverage, Paragraph j., Professional Ser-                                                  functions.
       vices (8) and (9) are amended and (10) is add-
       ed as follows:                                                                   (15) Arising out of discrimination, harassment or
                                                                                             humiliation by an officer, director, member
       (8) Any body piercing services (not including                                         or partner of the insured.
           ear lobe piercing), tattooing and similar ser-
           vices;                                                                       (16) Arising out of representations made by you
       (9) Services in the practice of pharmacy; and                                         or your agents regarding the value or suita-
       (10)Computer or software design, advice or                                            bility of any securities, or the fluctuation in
           consultation, programming services includ-                                        value or price of any stocks, bonds or other
           ing virus protection, firewall or web site de-                                    securities.
           sign.
                                                                                        (17) Violation of antitrust laws, state and federal
    3. Under 1., Applicable To Business Liability                                            laws governing restrictions on trade, unfair
       Coverage, Paragraph k., Damage To Proper-                                             competition or deceptive advertising.
       ty, the following is added to the last paragraph:
                                                                                   7. Under 1., Applicable To Business Liability
       Paragraphs (3) and (4) of this exclusion do not
                                                                                      Coverage, Paragraph r. Criminal Acts is delet-
       apply to “property damage” to borrowed equip-
                                                                                      ed and replaced with the following:
       ment while not being used to perform operations
       at a job site.                                                                   r.    Criminal Acts
                                                                                              “Bodily injury”, “property damage”, or "per-
    4. Under 1., Applicable To Business Liability                                             sonal and advertising injury" arising out of a
       Coverage, Paragraph m., Damage To Your                                                 criminal act committed by or at the direction
       Work, the following is deleted:                                                        of the insured.
       This exclusion does not apply if the damaged
       work or the work out of which the damage arises                             8. Under 1., Applicable To Business Liability
       was performed on your behalf by a subcontrac-                                  Coverage, Paragraphs t., u. and v. are added
       tor.                                                                           as follows:
                                                                                        t.    Asbestos



BP 99 IL 01 18      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 5 of 7
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 73 of 107 PageID #:77
IL POLICY CUSTOMIZATIONS

            (1) “Bodily injury”, “property damage” or                                               sponding to, or assessing the effects of,
                “personal and advertising injury” arising                                           “fungi” or bacteria, by any insured or by
                out of an exposure or threat of exposure                                            any other person or entity.
                to the actual or alleged properties of as-
                                                                                               This exclusion does not apply to any "fungi"
                bestos and includes the mere presence
                                                                                               or bacteria that are, are on, or are contained
                of asbestos in any form.
                                                                                               in, a good or product intended for bodily
            (2) Any damages, judgments, settlements,
                                                                                               consumption.
                loss, costs or expenses that:
                (a) May be awarded or incurred by rea-
                     son of any claim or “suit” alleging                       Section II – Liability, D, Liability And Medical Ex-
                     actual or threatened injury or dam-                       penses Limits Of Insurance is amended as follows:
                     age of any nature or kind to persons
                     or property which would not have                               1. Paragraph 2. is replaced with the following:
                     occurred in whole or in part but for
                     the presence of asbestos;                                           2. The most we will pay for the sum of all dam-
                (b) Arise out of any request, demand,                                        ages because of all:
                     order to statutory or regulatory re-                                    a. “Bodily injury”, “property damage” and
                     quirement that any insured or others                                       medical expenses, arising out of any
                     test for, monitor, clean up, remove,                                       one “occurrence” including “Bodily inju-
                     encapsulate, contain, treat, detoxify                                      ry” and “property damage” under the
                     or neutralize or in any way respond                                        “products-completed operations haz-
                     to or assess the effects of an asbes-                                      ard”; and
                     tos presence; or                                                        b. “Personal and advertising injury” sus-
                (c) Arise out of any claim or suit for                                          tained by any one person or organiza-
                     damages because of testing for,                                            tion;
                     monitoring, cleaning up, removing,                                        is the Liability and Medical Expenses –
                     encapsulating, containing, treating,                                      Each Occurrence limit shown in the Decla-
                     detoxifying or neutralizing or in any                                     rations. But the most we will pay for all med-
                     way responding to or assessing the                                        ical expenses because of "bodily injury" sus-
                     effect of an asbestos presence.                                           tained by any one person is the Medical
                                                                                               Expenses limit shown in the Declarations.
       u.   Nuclear Hazard
            Nuclear reaction or radiation, or radioactive                           2. Paragraph 4. is replaced with the following:
            contamination, however caused. But if nu-
            clear reaction or radiation, or radioactive                                  4. Aggregate Limits
            contamination, results in fire, we will pay for                                 Regardless of the number of occurrences
            the loss or damage caused by that fire.                                         and subject to the Liability and Medical Ex-
                                                                                            penses-Each Occurrence limit, the most we
                                                                                            will pay for:
       v. Fungi Or Bacteria                                                                 a. All "bodily injury" and "property dam-
          (1) “Bodily Injury”, “property damage” or                                              age" that is included in the "products-
              “personal and advertising injury” which                                            completed operations hazard" is twice
              would not have occurred, in whole or in                                            the Liability and Medical Expenses-
              part, but for the actual, alleged or                                               Each Occurrence limit. This limit is
              threatened inhalation of, ingestion of,                                            shown in the declarations as “Products
              contact with, exposure to, existence of,                                           and Completed Operations Aggregate”.
              or presence of, any “fungi” or bacteria                                          b. All:
              on or within a building or structure, in-
              cluding its contents, regardless of                                                   (1) "Bodily injury" and "property dam-
              whether any other cause, event, materi-                                                   age" except damages because of
              al or product contributed concurrently or                                                 "bodily injury" or "property damage"
              in any sequence to such injury or dam-                                                    included in the "products-completed
              age.                                                                                      operations hazard";
          (2) Any loss, cost or expenses arising out of                                             (2) Plus medical expenses;
              the abating, testing for, monitoring,
                                                                                                    (3) Plus all "personal and advertising
              cleaning up, removing, containing, treat-
                                                                                                        injury" caused by offenses commit-
              ing, detoxifying, neutralizing, remediat-
                                                                                                        ted;
              ing or disposing of, or in any way re-
BP 99 IL 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.              Page 6 of 7
            Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 74 of 107 PageID #:78
IL POLICY CUSTOMIZATIONS

                                                                                    2. Paragraph 5. Representations is added as fol-
                 is twice the Liability and Medical Ex-                                lows:
                 penses-Each Occurrence limit shown in
                 the Declarations. This limit is shown in                                5. Representations
                 the declarations as “General Aggregate                                     When You Accept This Policy
                 (other than Products and Completed                                         By accepting this policy, you agree:
                 Operations Aggregate)”.                                                    a. The statements in the Declaration are
                                                                                                accurate and complete;
            Subject to Paragraph a. or b. above, which-                                     b. Those statements are based upon rep-
            ever applies, the Damage To Premises                                                resentations you made to us; and
            Rented To You Limit is the most we will pay                                     c. We have issued this policy in reliance
            for damages because of "property damage"                                            upon your representations.
            to any one premises, while rented to you, or
            in the case of fire, while rented to you or                        Section II – Liability, F. Liability And Medical Ex-
            temporarily occupied by you with permission                        pense Definitions is amended as below:
            of the owner.                                                           1. Paragraph 23. is added as below:
            The Limits of Insurance of Section II – Lia-                                  23. “Fungi” means any type or form of fungus
            bility apply separately to each consecutive                                       including mold or mildew and any mycotox-
            annual period and to any remaining period                                         ins, spores, scents, or by-products produced
            of less than 12 months, starting with the be-                                     or released by fungi.
            ginning of the policy period shown in the
            Declarations, unless the policy period is ex-
            tended after issuance for an additional peri-
            od of less than 12 months. In that case, the
            additional period will be deemed part of the
            last preceding period for purposes of deter-
            mining the Limits of Insurance.

Section II – Liability, E. Liability And Medical Ex-
pense General Conditions is amended as follows:
    1. Under 2., Duties In The Event Of Occurrence,
       Offense, Claim Or Suit, Paragraphs e. and f.
       are added as follows:
       e. If we cover a claim or “suit” under this cov-
          erage that may also be covered by other in-
          surance available to an additional insured,
          such insurance if any, shall be primary, and
          such additional insured must submit such
          claim or suit to the other insurer for defense
          and indemnity.



       f.   Paragraphs a. and b. apply to you or to any
            additional insured only when such “occur-
            rence,” offense, claim or suit is known to
            you or any additional insured or your or any
            additional insured’s partner, limited liability
            company manager, executive officer, trus-
            tee or political official if you or any addition-
            al insured is a political subdivision or agen-
            cy. This Paragraph f. applies separately to
            you and any additional insured.




BP 99 IL 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          Page 7 of 7
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 75 of 107 PageID #:79


                                                                                             BUSINESSOWNERS
                                                                                                 BP 01 54 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT

A. The following is added to the Businessowners                         b. Materially      affected   either     our
   Coverage Form:                                                           decision to provide this insurance or
   1. If this Policy covers the following in a. and b.,                     the hazard we assumed.
      then Paragraphs 2. and 3. apply:                                  However, this condition will not serve as
      a. Real property used principally for residential                 a reason to void this Policy after the
          purposes up to and including a four family                    Policy has been in effect for one year or
          dwelling; or                                                  one policy term, whichever is less.
      b. Household or personal property that is                     2. We do not provide coverage under this
          usual or incidental to the occupancy of any                   Policy to you or any other insured who,
          premises used for residential purposes.                       at any time subsequent to the issuance
                                                                        of this insurance, commit fraud or
   2. The second paragraph of Paragraph E.2.                            intentionally conceal or misrepresent a
      Appraisal Property Loss Condition in Section                      material fact relating to:
      I – Property is replaced by the following:
                                                                        a. This Policy;
      a. Each party will pay its own appraiser and
          bear the other expenses of the appraisal                      b. The Covered Property;
          and umpire equally, except as provided in                     c. Your interest in the Covered
          b. below.                                                         Property; or
      b. We will pay your appraiser's fee and the                       d. A claim under this Policy.
          umpire's appraisal fee, if the following                  3. Notwithstanding the limitations stated in
          conditions exist:                                             C.1. above, we may cancel this Policy in
         (1) You demanded the appraisal; and                            accordance with the terms of Paragraph
         (2) The full amount of loss, as set by your                    A. Cancellation in Section III – Common
              appraiser, is agreed to by our appraiser                  Policy Conditions.
              or by the umpire.                            B. Section I – Property is amended as follows:
   3. Paragraph             C.          Concealment,          1. Paragraph B.2.a. Electrical Apparatus is
      Misrepresentation Or Fraud in Section III –                replaced by the following:
      Common Policy Conditions is replaced by                    a. Electrical Apparatus
      the following:
                                                                    Artificially generated electrical current,
      C. Concealment, Misrepresentation Or                          including electric arcing, that disturbs
         Fraud                                                      electrical devices, appliances or wires.
         1. This Policy is void if you or any insured               But if artificially generated electrical current
            commit fraud or conceal or misrepresent                 results in fire, we will pay for the loss or
            a fact in the process leading to the                    damage caused by fire.
            issuance of this insurance, and such
            fraud, concealment or misrepresentation                  We will pay for loss or damage to
            is stated in the Policy or endorsement or                "computer(s)" due to artificially generated
            in the written application for this Policy               electrical current if such loss or damage is
            and:                                                     caused by or results from:
            a. Was made with actual intent to                       (1) An occurrence that took place within
                deceive; or                                             100 feet of the described premises; or




BP 01 54 01 18                       © Insurance Services Office, Inc., 2017                           Page 1 of 6
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 76 of 107 PageID #:80



           (2) Interruption of electric power supply,                  2. If this Policy has been in effect for 60
                power surge, blackout or brownout if the                  days or less, except as provided in
                cause of such occurrence took place                       Paragraphs 8. and 9. below, we may
                within 100 feet of the described                          cancel this Policy by mailing written
                premises.                                                 notice of cancellation at least:
   2. The following exclusion is added to Paragraph                       a. 10 days before the effective date of
        B.2. Exclusions:                                                       cancellation if we cancel for
        a. We will not pay for loss or damage arising                          nonpayment of premium; or
            out of any act committed:                                     b. 30 days before the effective date of
           (1) By or at the direction of any insured; and                      cancellation if we cancel for any
                                                                               other reason.
           (2) With the intent to cause a loss.
                                                                       3. If this Policy has been in effect for more
        b. However, this exclusion will not apply to                      than 60 days, except as provided in
            deny payment to an innocent co-insured                        Paragraphs 8. and 9. below, we may
            who did not cooperate in or contribute to                     cancel this Policy only for one or more
            the creation of the loss if:                                  of the following reasons:
           (1) The loss arose out of a pattern of                         a. Nonpayment of premium;
                criminal domestic violence; and
                                                                          b. The Policy was obtained through a
           (2) The perpetrator of the loss is criminally                       material misrepresentation;
                prosecuted for the act causing the loss.
                                                                          c. You have violated any of the terms
        c. If we pay a claim pursuant to Paragraph                             and conditions of the Policy;
            B.2.b., our payment to the insured is limited
            to that insured's insurable interest in the                   d. The risk originally accepted has
            property less any payments we first made                           measurably increased;
            to a mortgagee or other party with a legal                    e. Certification to the Director of
            secured interest in the property. In no event                      Insurance of the loss of reinsurance
            will we pay more than the Limit of                                 by the insurer which provided
            Insurance.                                                         coverage to us for all or a substantial
   3. The following is added to Paragraph E.4. Legal                           part of the underlying risk insured; or
        Action Against Us Property Loss Condition:                         f. A determination by the Director of
        The two-year period for legal action against us                        Insurance that the continuation of the
        is extended by the number of days between                              Policy could place us in violation of
        the date the proof of loss is filed with us and                        the insurance laws of this State.
        the date we deny the claim in whole or in part.                   If we cancel this Policy based on one or
C. Section II – Liability is amended as follows:                          more of the above reasons except for
                                                                          nonpayment of premium, we will mail
   The term "spouse" is replaced by the following:                        written notice at least 60 days before the
   Spouse or party to a civil union recognized under                      effective date of cancellation. When
   Illinois law.                                                          cancellation is for nonpayment of
D. Section III – Common Policy Conditions is                              premium, we will mail written notice at
   amended as follows:                                                    least 10 days before the effective date of
                                                                          cancellation.
   1. The Paragraph A. Cancellation Common
                                                                       4. We will mail our notice to you, together
        Policy Condition is replaced by the following:
                                                                          with our reason for cancellation, at your
        A. Cancellation                                                   last mailing address known to us. Proof
            1. The first Named Insured shown in the                       of mailing will be sufficient proof of
                Declarations may cancel this Policy by                    notice.
                mailing to us advance written notice of
                cancellation.




Page 2 of 6                            © Insurance Services Office, Inc., 2017                      BP 01 54 01 18
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 77 of 107 PageID #:81



         5. Notification of cancellation will also be                   The Policy will terminate 10 days
            sent to your broker, if known, or agent of                  following receipt of the written notice by
            record, if known, and to the mortgagee                      the Named Insured(s).
            or lienholder listed on the Policy.                      9. Residential Properties Occupied By
         6. Notice of cancellation will state the                       Four Families Or Less
            effective date of cancellation. The policy                  The following applies if this Policy
            period will end on that date.                               covers residential properties occupied
         7. If this Policy is cancelled, we will send                   by four families or less:
            the first Named Insured any premium                         If this Policy has been in effect for 60
            refund due. If we cancel, the refund will                   days, or if this is a renewal policy, we
            be pro rata. If the first Named Insured                     may only cancel this Policy for one or
            cancels, the refund may be less than                        more of the following reasons:
            pro rata. The cancellation will be
            effective even if we have not made or                       a. Nonpayment of premium;
            offered a refund.                                           b. The Policy was obtained by
         8. Real Property Other Than Residential                            misrepresentation or fraud; or
            Properties Occupied By Four                                 c. Any act that measurably increases
            Families Or Less                                                the risk originally accepted.
            The following applies only if this Policy                   If we cancel this Policy based on one or
            covers real property other than                             more of the above reasons except for
            residential property occupied by four                       nonpayment of premium, we will mail
            families or less:                                           written notice at least 30 days before the
            If any one or more of the following                         effective date of cancellation. When
            conditions exists at any building that is                   cancellation is for nonpayment of
            Covered Property in this Policy, we may                     premium, we will mail written notice at
            cancel this Policy by mailing to you                        least 10 days before the effective date of
            written notice of cancellation, by both                     cancellation.
            certified and regular mail, if:                   2. Paragraph H.1. Other Insurance is replaced
            a. After a fire loss, permanent repairs to           by the following:
                 the building have not started within            H. Other Insurance
                 60 days of satisfactory adjustment of
                                                                     1. You may have other insurance subject
                 loss, unless the delay is due to a
                                                                        to the same plan, terms, conditions and
                 labor dispute or weather conditions.
                                                                        provisions as the insurance under this
            b. The building has been unoccupied                         Coverage Form. If you do, we will pay
                 60 or more consecutive days. This                      our share of the covered loss or
                 does not apply to:                                     damage. Our share is the proportion
                (1) Seasonal unoccupancy; or                            that the applicable Limit of Insurance
                                                                        under this Coverage Form bears to the
                (2) Buildings       under        repair,                Limits of Insurance of all insurance
                     construction or reconstruction, if                 covering on the same basis.
                     properly     secured       against
                     unauthorized entry.                             2. If there is other insurance covering the
                                                                        same loss or damage, other than that
            c. The building has:                                        described in 1. above, we will pay only
                (1) An outstanding order to vacate;                     for the amount of covered loss or
                (2) An outstanding demolition order;                    damage in excess of the amount due
                     or                                                 from that other insurance, whether you
                                                                        can collect on it or not. But we will not
                (3) Been      declared      unsafe   in                 pay more than the applicable Limit of
                     accordance with the law.                           Insurance of Section I – Property.
            d. Heat, water, sewer service or public
                 lighting have not been connected to
                 the building for 30 consecutive days
                 or more.




BP 01 54 01 18                       © Insurance Services Office, Inc., 2017                         Page 3 of 6
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 78 of 107 PageID #:82



   3. The following paragraph is added to the                             b. If this Policy has been issued to you
      Common Policy Conditions:                                                and in effect with us for less than five
      M. Nonrenewal                                                            years, we may not fail to renew this
                                                                               Policy unless you received 30 days'
         1. If we decide not to renew or continue                              notice as provided in 1. above.
            this Policy, we will mail you written
            notice,     stating    the   reason     for                   c. Notification of nonrenewal will also
            nonrenewal. Proof of mailing will be                               be sent to your broker, if known, or
            sufficient proof of notice.                                        agent of record, if known, and to the
                                                                               last known mortgagee or lienholder.
         2. Except as provided in Paragraph 6.
            below, we will mail you notice of                             d. The nonrenewal shall not become
            nonrenewal at least 60 days before the                             effective until at least 30 days from
            end of the policy period.                                          the proof of mailing date of the notice
                                                                               to you.
         3. If we offer to renew or continue and you
            do not accept, this Policy will terminate      E. The following changes apply only to Information
            at the end of the current policy period.          Security Protection Endorsement BP 15 07 if it is
            Failure to pay the required renewal or            attached to this Policy:
            continuation premium when due shall               1. Paragraph (2) of Insuring Agreement d.
            mean that you have not accepted our                   Security Breach Liability is replaced by the
            offer.                                                following:
         4. If we fail to mail proper written notice of              (2) We will pay for "defense expenses" as a
            nonrenewal and you obtain other                               result of a "claim" in the form of a
            insurance, this Policy will end on the                        "regulatory proceeding" first made
            effective date of that insurance.                             against the insured during the "policy
         5. The following provision applies to                            period" or during the applicable
            policies other than those described in                        Extended Reporting Period, in response
            Paragraph 6.:                                                 to a "wrongful act" or a series of
                                                                          "interrelated wrongful acts" covered
            Notification of nonrenewal will also be                       under Paragraph d.(1).
            sent to your broker, if known, or agent of
            record, if known, and the mortgagee or            2. The following is added to the Defense And
            lienholder listed on the Policy.                      Settlement Provision under Paragraph E.:
         6. The following provision applies only if               3. If we initially defend an insured or pay for
            this Policy covers residential properties                 an insured's defense but later determine
            occupied by four families or less:                        that the claim(s) is (are) not covered under
                                                                      this insurance, we will have the right to
            a. If this Policy has been issued to you                  reimbursement for the defense costs we
                and in effect with us for five or more                have incurred.
                years, we may not fail to renew this
                Policy unless:                                        The right to reimbursement for the defense
                                                                      costs under this provision will only apply to
               (1) The Policy was obtained by                         defense costs we have incurred after we
                    misrepresentation or fraud and                    notify you in writing that there may not be
                    we mail you notice of nonrenewal                  coverage, and that we are reserving our
                    at least 30 days before the end of                rights to terminate the defense and seek
                    the policy period as provided in 1.               reimbursement for defense costs.
                    above;
                                                              3. The following is added to Exclusion m. under
               (2) The risk originally accepted has               Paragraph I.:
                   measurably increased and we
                   mail you notice of nonrenewal at                   However, Paragraphs (1), (2) and (3) shall
                   least 30 days before the end of                    not apply to loss resulting from a "hostile
                   the policy period as provided in 1.                fire" if, and to the extent, loss resulting from
                   above; or                                          any "claim" is based upon, attributable to or
                                                                      arising out of heat, smoke or fumes.
               (3) You received 60 days' notice of
                   our intent not to renew as
                   provided in 1. above.




Page 4 of 6                          © Insurance Services Office, Inc., 2017                         BP 01 54 01 18
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 79 of 107 PageID #:83



   4. Paragraph 2. Supplemental Extended                                (2) The "claim" arose out of either a
      Reporting Period under Paragraph N.                                    "wrongful act" or the first of a series
      Extended Reporting Periods is replaced by                              of "interrelated wrongful acts" which
      the following:                                                         occurred on or after the Retroactive
      2. Supplemental Extended Reporting                                     Date, if any, shown in the Schedule
          Period                                                             and before the end of the "policy
                                                                             period".
          a. You will have the right to purchase a
              Supplemental       Extended      Reporting             d. You must give us a written request for
              Period from us if:                                         the Supplemental Extended Reporting
                                                                         Period within 30 days after the end of
             (1) This Endorsement is cancelled or                        the "policy period" or the effective date
                  nonrenewed for any reason; or                          of cancellation, whichever comes first.
             (2) We      renew     or     replace   this             e. The Supplemental Extended Reporting
                  Endorsement with insurance that:                       Period will not go into effect unless you
                 (a) Has a Retroactive Date later than                   pay the additional premium in full within
                     the date shown in the Schedule                      30 days of tendering your request for
                     of this Endorsement for either                      the Supplemental Extended Reporting
                     Insuring Agreement d. Security                      Period to us. Once in effect, the
                     Breach Liability or g. Web Site                     Supplemental       Extended      Reporting
                     Publishing Liability. However, the                  Period may not be cancelled.
                     Supplemental              Extended               f. We will determine the additional
                     Reporting Period will only be                       premium in accordance with our rules
                     provided     for    the    insuring                 and rates. In doing so, we may take into
                     agreement for which our renewal                     account the following:
                     or replacement endorsement has
                     a Retroactive Date later than the                  (1) The exposures insured;
                     date shown in the Schedule of                      (2) Previous types and amounts of
                     this Endorsement; or                                    insurance;
                 (b) Does not apply to "wrongful acts"                  (3) Limit of Insurance available under
                     on a claims-made basis for either                       this Endorsement for future payment
                     Insuring Agreement d. Security                          of damages; and
                     Breach Liability or g. Web Site                    (4) Other related factors.
                     Publishing Liability. However, the
                     Supplemental              Extended                  The additional premium may not exceed
                     Reporting Period will only be                       200% of the annual premium for this
                     provided     for    the    insuring                 Endorsement. The premium for the
                     agreement for which our renewal                     Supplemental       Extended      Reporting
                     or replacement endorsement                          Period will be deemed fully earned as of
                     does not apply to "wrongful acts"                   the date it is purchased.
                     on a claims-made basis.                   5. Paragraph H. Other Insurance under
         b. A Supplemental Extended Reporting                     Paragraph O. is replaced by the following:
              Period, as specified in Paragraph a.,               H. Other Insurance
              lasts one year and is available only for
                                                                     If any "loss" resulting from any "claim" is
              an additional premium.                                 insured by any other valid policy, we shall
          c. The Supplemental Extended Reporting                     not be liable under this Endorsement for a
              Period starts with the end of the Basic                greater proportion of such "loss" than the
              Extended Reporting Period set forth in                 Information Security Protection Aggregate
              Paragraph 1. It does not extend the                    Limit Of Insurance stated in the Schedule
              "policy period" or change the scope of                 bears to the total applicable limit of liability
              the coverage provided. It applies only to              of all valid and collectible insurance against
              "claims" to which the following applies:               such "loss", unless such other insurance is
             (1) The "claim" is first made and                       purchased specifically to apply in excess of
                  reported    to    us     during    the             the     Information     Security     Protection
                  Supplemental Extended Reporting                    Aggregate Limit Of Insurance stated in the
                  Period; and                                        Schedule of this Endorsement.




BP 01 54 01 18                        © Insurance Services Office, Inc., 2017                          Page 5 of 6
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 80 of 107 PageID #:84



   6. The definition of "defense expenses" in                       "Defense expenses" does not include
      Paragraph V. is replaced by the following:                    salaries and expenses of our "employees"
      5. "Defense expenses" means payments                          or an insured's "employees" (other than
         allocated to a specific "claim" we                         those described in Paragraph d. above).
         investigate, settle or defend, for its               7. Paragraph d. of the definition of "loss" in
         investigation, settlement or defense,                   Paragraph V. is replaced by the following:
         including:                                              d. With respect to Insuring Agreements d.
         a. Fees and salaries of attorneys and                      Security Breach Liability and g. Web Site
             paralegals we retain.                                  Publishing Liability:
         b. Fees of attorneys an insured retains                    Compensatory          damages,    settlement
             when, by our mutual agreement or court                 amounts and costs awarded pursuant to
             order     (or    when     required      by             judgments or settlements.
             administrative hearing or proceeding),                 "Loss" does not include:
             an insured is given the right to retain
             defense counsel to defend against a                   (1) Civil or criminal fines or penalties
             "claim".                                                  imposed by law;
         c. All other litigation or administrative                 (2) Punitive or exemplary damages;
             hearing expenses, including fees or                   (3) The multiplied portion of multiplied
             expenses of expert witnesses hired                        damages;
             either by us or by the defense attorney
                                                                   (4) Taxes;
             retained by an insured.
                                                                   (5) Royalties;
         d. Reasonable expenses incurred by an
             insured at our request to assist us in the            (6) The amount of any disgorged profits; or
             investigation or defense of the "claim",              (7) Matters that are uninsurable pursuant to
             including actual loss of earnings up to                   law.
             $250 a day because of time off from
             work.
         e. Costs taxed against an insured in the
             "suit".




Page 6 of 6                          © Insurance Services Office, Inc., 2017                    BP 01 54 01 18
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 81 of 107 PageID #:85


                                                                            BUSINESSOWNERS
                                                                                BP 06 43 04 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following is added to Section II – Liability Para-
graph A. Coverages:
If we initially defend an insured or pay for an insured's
defense but later determine that the claim(s) is (are)
not covered under this insurance, we will have the
right to reimbursement for the defense costs we have
incurred.
The right to reimbursement for the defense costs
under this provision will only apply to defense costs
we have incurred after we notify you in writing that
there may not be coverage, and that we are reserving
our rights to terminate the defense and seek reim-
bursement for defense costs.




BP 06 43 04 06                               © ISO Properties, Inc., 2005           Page 1 of 1   
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 82 of 107 PageID #:86


 POLICY NUMBER:                                                                            BUSINESSOWNERS
                                                                                               BP 04 12 04 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
               PREMISES, PROJECT OR OPERATION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

 A. Premises:
                 Limited the schedule of locations listed in the policy declarations


 B. Project Or Operation:



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



Section II – Liability is amended as follows:                          (c) Prior to the policy period, no insured
A. Paragraph A.1.b.(1) is replaced by the following:                       listed under Paragraph C.1. Who Is
                                                                           An Insured and no "employee"
         (1) To "bodily injury" and "property damage"                      authorized by you to give or receive
              caused by an "occurrence" that takes                         notice of an "occurrence" or claim,
              place in the "coverage territory" only if:                   knew that the "bodily injury" or
             (a) The "bodily injury" or "property                          "property damage" had occurred, in
                  damage":                                                 whole or in part. If such a listed
                                                                           insured or authorized "employee"
                  (i) Occurs on the premises shown in
                      the Schedule or the grounds and                      knew, prior to the policy period, that
                                                                           the "bodily injury" or "property
                      structures appurtenant to those
                      premises; or                                         damage"       occurred,     then    any
                                                                           continuation, change or resumption of
                 (ii) Arises out of the project or                         such "bodily injury" or "property
                      operation shown in the Schedule;                     damage" during or after the policy
             (b) The "bodily injury" or "property                          period will be deemed to have been
                  damage" occurs during the policy                         known before the policy period.
                  period; and                               B. Paragraph A.1.b.(2) is replaced by the following:
                                                                    (2) To "personal and advertising injury"
                                                                        caused by an offense committed in the
                                                                        "coverage territory" but only if:
                                                                       (a) The offense arises out of your
                                                                           business:
                                                                           (i) Performed on the premises shown
                                                                               in the Schedule; or




BP 04 12 04 17                        © Insurance Services Office, Inc., 2016                        Page 1 of 2
     Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 83 of 107 PageID #:87



             (ii) In connection with the project or        C. Paragraph A.2.a. Medical Expenses is replaced
                  operation shown in the Schedule;            by the following:
                  and                                             a. We will pay medical expenses as described
          (b) The offense was committed during                       below for "bodily injury" caused by an
              the policy period.                                     accident that takes place in the "coverage
           However, with respect to Paragraph                        territory" if the "bodily injury":
           A.1.b.(2)(a)(i), if the "personal and                    (1) Occurs on the premises shown in the
           advertising injury" is caused by:                             Schedule or the grounds and structures
          (a) False       arrest,    detention   or                      appurtenant to those premises; or
              imprisonment; or                                      (2) Arises out of the project or operation
          (b) The wrongful eviction from, wrongful                       shown in the Schedule;
              entry into, or invasion of the right of                provided that:
              private occupancy of a room, dwelling                     (a) The accident takes place during the
              or premises that a person occupies,                            policy period;
              committed by or on behalf of its
              owner, landlord or lessor;                                (b) The expenses are incurred and
                                                                             reported to us within one year of the
              then such offense must arise out of your                       date of the accident; and
              business performed on the premises
              shown in the Schedule and the offense                     (c) The injured person submits to
              must have been committed on the                                examination, at our expense, by
              premises shown in the Schedule or the                          physicians of our choice as often as
              grounds and structures appurtenant to                          we reasonably require.
              those premises.




Page 2 of 2                          © Insurance Services Office, Inc., 2016                    BP 04 12 04 17
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 84 of 107 PageID #:88


                                                                                          BUSINESSOWNERS
                                                                                              BP 04 17 01 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or
Exclusions – Applicable To Business Liability                           sister of that person as a consequence
Coverage in Section II – Liability:                                     of "bodily injury" or "personal and adver-
         This insurance does not apply to "bodily in-                   tising injury" to that person at whom any
         jury" or "personal and advertising injury" to:                 of the employment-related practices de-
                                                                        scribed in Paragraph (a), (b) or (c)
         (1) A person arising out of any:                               above is directed.
            (a) Refusal to employ that person;                       This exclusion applies:
            (b) Termination of that person's em-                    (1) Whether the injury-causing event de-
                ployment; or                                            scribed in Paragraph (a), (b) or (c)
            (c) Employment-related practices, poli-                     above occurs before employment, dur-
                cies, acts or omissions, such as co-                    ing employment or after employment of
                ercion, demotion, evaluation, reas-                     that person;
                signment, discipline, defamation,                   (2) Whether the insured may be liable as an
                harassment, humiliation, discrimina-                    employer or in any other capacity; and
                tion or malicious prosecution di-
                rected at that person; or                           (3) To any obligation to share damages with
                                                                        or repay someone else who must pay
                                                                        damages because of the injury.




BP 04 17 01 10                        Insurance Services Office, Inc., 2009                         Page 1 of 1     
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 85 of 107 PageID #:89


                                                                                           BUSINESSOWNERS
                                                                                               BP 05 01 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                            © ISO Properties, Inc., 2001                               Page 1 of 1     
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 86 of 107 PageID #:90


                                                                                                  BUSINESSOWNERS
                                                                                                      BP 05 24 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM

                                                         SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following
state(s):
Illinois




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following provisions are added to the                        2. The terms and limitations of any terrorism
   Businessowners Policy and apply to Property and                     exclusion, or the inapplicability or omission of a
   Liability Coverages:                                                terrorism exclusion, do not serve to create
   1. The following definition is added with respect to                coverage for loss or injury or damage that is
      the provisions of this endorsement:                              otherwise excluded under this Policy.
       "Certified act of terrorism" means an act that is         B. The following provisions are added to
       certified by the Secretary of the Treasury, in               Businessowners Standard Property Coverage
       accordance with the provisions of the federal                Form BP 00 01, Businessowners Special Property
       Terrorism Risk Insurance Act, to be an act of                Coverage Form BP 00 02 or Section I – Property
       terrorism pursuant to such Act. The criteria                 of Businessowners Coverage Form BP 00 03:
       contained in the Terrorism Risk Insurance Act                1. The following exclusion is added:
       for a "certified act of terrorism" include the                  CERTIFIED ACT OF TERRORISM
       following:                                                      EXCLUSION
           a. The act resulted in insured losses in excess             We will not pay for loss or damage caused
              of $5 million in the aggregate, attributable to          directly or indirectly by a "certified act of
              all types of insurance subject to the                    terrorism". Such loss or damage is excluded
              Terrorism Risk Insurance Act; and                        regardless of any other cause or event that
       b. The act is a violent act or an act that is                   contributes concurrently or in any sequence to
          dangerous to human life, property or                         the loss.
          infrastructure and is committed by an
          individual or individuals as part of an effort
          to coerce the civilian population of the
          United States or to influence the policy or
          affect the conduct of the United States
          Government by coercion.




BP 05 24 01 15                             © Insurance Services Office, Inc., 2015                          Page 1 of 2
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 87 of 107 PageID #:91



   2. Exception Covering Certain Fire Losses                  C. The following provision is added to the
      The following exception to the exclusion in                Businessowners   Liability  Coverage   Form
      Paragraph B.1. applies only if indicated and as            BP 00 06 or Section II – Liability of the
      indicated in the Schedule of this endorsement.             Businessowners Coverage Form BP 00 03:
      If a "certified act of terrorism" results in fire, we      1. The following exclusion is added:
      will pay for the loss or damage caused by that                This insurance does not apply to:
      fire. Such coverage for fire applies only to                  TERRORISM
      direct loss or damage by fire to Covered
      Property. Therefore, for example, the coverage                "Any injury or damage" arising, directly or
      does not apply to insurance provided under                    indirectly, out of a "certified act of terrorism".
      Business Income and/or Extra Expense                       2. The following definition is added:
      Additional Coverages.
                                                                    For the purposes of this endorsement, "any
      If aggregate insured losses attributable to                   injury or damage" means any injury or damage
      terrorist acts certified under the Terrorism Risk             covered under any Coverage Form to which
      Insurance Act exceed $100 billion in a calendar               this endorsement is applicable, and includes
      year and we have met our insurer deductible                   but is not limited to "bodily injury", "property
      under the Terrorism Risk Insurance Act, we                    damage" or "personal and advertising injury"
      shall not be liable for the payment of any                    as may be defined in any applicable Coverage
      portion of the amount of such losses that                     Form.
      exceeds $100 billion, and in such case insured
      losses up to that amount are subject to pro rata
      allocation in accordance with procedures
      established by the Secretary of the Treasury.




Page 2 of 2                             © Insurance Services Office, Inc., 2015                      BP 05 24 01 15
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 88 of 107 PageID #:92


                                                                                                 BUSINESSOWNERS
                                                                                                     BP 05 41 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND
      EXCLUSION OF OTHER ACTS OF TERRORISM
       COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                             b. Protracted        and     obvious       physical
Businessowners Liability Coverage Form BP 00 06                           disfigurement; or
and Section II – Liability of the Businessowners                      c. Protracted loss of or impairment of the
Coverage Form BP 00 03:                                                   function of a bodily member or organ; or
A. The following exclusion is added:                              3. The terrorism involves the use, release or
   This insurance does not apply to:                                  escape of nuclear materials, or directly or
   TERRORISM                                                          indirectly results in nuclear reaction or radiation
                                                                      or radioactive contamination; or
   "Any injury or damage" arising directly or
   indirectly, out of a "certified act of terrorism", or out      4. The terrorism is carried out by means of the
   of an "other act of terrorism" that is committed                   dispersal or application of pathogenic or
   outside of the United States (including its                        poisonous biological or chemical materials; or
   territories and possessions and Puerto Rico), but              5. Pathogenic or poisonous biological or chemical
   within the "coverage territory". However, with                     materials are released, and it appears that one
   respect to an "other act of terrorism", this                       purpose of the terrorism was to release such
   exclusion applies only when one or more of the                     materials.
   following are attributed to such act:                          With respect to this exclusion, Paragraphs 1. and
   1. The total of insured damage to all types of                 2. describe the thresholds used to measure the
       property exceeds $25,000,000 (valued in U.S.               magnitude of an incident of an "other act of
       dollars).    In    determining       whether      the      terrorism" and the circumstances in which the
       $25,000,000 threshold is exceeded, we will                 threshold will apply for the purpose of determining
       include all insured damage sustained by                    whether this exclusion will apply to that incident.
       property of all persons and entities affected by        B. The following definitions are added:
       the terrorism and business interruption losses
       sustained by owners or occupants of the                    1. For the purposes of this endorsement, "any
       damaged property. For the purpose of this                      injury or damage" means any injury or damage
       provision, insured damage means damage that                    covered under any Coverage Form to which
       is covered by any insurance plus damage that                   this endorsement is applicable, and includes
       would be covered by any insurance but for the                  but is not limited to "bodily injury", "property
       application of any terrorism exclusions; or                    damage" or "personal and advertising injury"
                                                                      as may be defined in any applicable Coverage
   2. Fifty or more persons sustain death or serious                  Form.
       physical injury. For the purposes of this
       provision, serious physical injury means:
       a. Physical injury that involves a substantial
          risk of death; or




BP 05 41 01 15                           © Insurance Services Office, Inc., 2015                           Page 1 of 2
      Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 89 of 107 PageID #:93



   2. "Certified act of terrorism" means an act that is                    (b) The premises of any United States
      certified by the Secretary of the Treasury, in                            mission; and
      accordance with the provisions of the federal                 c. The act is a violent act or an act that is
      Terrorism Risk Insurance Act, to be an act of                     dangerous to human life, property or
      terrorism pursuant to such Act. The criteria                      infrastructure and is committed by an
      contained in the Terrorism Risk Insurance Act                     individual or individuals as part of an effort
      for a "certified act of terrorism" include the                    to coerce the civilian population of the
      following:                                                        United States or to influence the policy or
      a. The act resulted in insured losses in excess                   affect the conduct of the United States
          of $5 million in the aggregate, attributable to               Government by coercion.
          all types of insurance subject to the                 3. "Other act of terrorism" means a violent act or
          Terrorism Risk Insurance Act;                             an act that is dangerous to human life, property
      b. The act resulted in damage:                                or infrastructure that is committed by an
         (1) Within the United States (including its                individual or individuals and that appears to be
              territories and possessions and Puerto                part of an effort to coerce a civilian population
              Rico); or                                             or to influence the policy or affect the conduct
                                                                    of any government by coercion, and the act is
         (2) Outside of the United States in the case               not a "certified act of terrorism".
              of:
                                                                    Multiple incidents of an "other act of terrorism"
             (a) An air carrier (as defined in Section              which occur within a seventy-two hour period
                  40102 of title 49, United States                  and appear to be carried out in concert or to
                  Code) or United States flag vessel                have a related purpose or common leadership
                  (or a vessel based principally in the             shall be considered to be one incident.
                  United States, on which United
                  States income tax is paid and whose        C. The terms and limitations of any terrorism
                  insurance coverage is subject to              exclusion, or the inapplicability or omission of a
                  regulation in the United States),             terrorism exclusion, do not serve to create
                  regardless of where the loss occurs;          coverage for injury or damage that is otherwise
                  or                                            excluded under this Policy.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                       BP 05 41 01 15
       Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 90 of 107 PageID #:94


                                                                                              BUSINESSOWNERS
                                                                                                  BP 05 42 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
             CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the                        2. The act is a violent act or an act that is
Businessowners Liability Coverage Form BP 00 06                     dangerous to human life, property or
and Section II – Liability of the Businessowners                    infrastructure and is committed by an individual
Coverage Form BP 00 03:                                             or individuals as part of an effort to coerce the
A. The following exclusion is added:                                civilian population of the United States or to
                                                                    influence the policy or affect the conduct of the
   This insurance does not apply to:                                United States Government by coercion.
   TERRORISM PUNITIVE DAMAGES                                 C. The terms and limitations of any terrorism
   Damages arising, directly or indirectly, out of a             exclusion, or the inapplicability or omission of a
   "certified act of terrorism" that are awarded as              terrorism exclusion, do not serve to create
   punitive damages.                                             coverage for injury or damage that is otherwise
                                                                 excluded under this Policy.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




BP 05 42 01 15                          © Insurance Services Office, Inc., 2015                         Page 1 of 1
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 91 of 107 PageID #:95


                                                                                                                 BUSINESSOWNER’S
                                                                                                                      BP 99 04 01 10


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

A. The following is added to Paragraph A.3. Covered Causes of Loss in SECTION I – PROPERTY:

   Additional Coverage-- Equipment Breakdown
   The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as described and limited
   below.

   1. We will pay for direct physical damage to Covered Property that is the direct result of an “accident.” As used in
      this Additional Coverage, “accident” means a fortuitous event that causes direct physical damage to “covered
      equipment.” The event must be one of the following:

       a. mechanical breakdown, including rupture or bursting caused by centrifugal force;

       b. artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
          disturbs, disrupts or otherwise interferes with any electrical or electronic wire, device, appliance, system or
          network;

       c. explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
          operated under your control;

       d. loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from
          any condition or event inside such equipment; or

       e. loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
          condition or event inside such boilers or equipment.

   2. Unless otherwise shown in a Schedule, the following coverages also apply to the direct result of an “accident.”
      These coverages do not provide additional amounts of insurance.

       a. Expediting Expenses
          With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
          (1) make temporary repairs; and
          (2) expedite permanent repairs or permanent replacement.
          The most we will pay for loss or expense under this coverage is $25,000 unless otherwise shown in a
          Schedule.

       b. Hazardous Substances
          We will pay for the additional cost to repair or replace Covered Property because of contamination by a
          “hazardous substance.” This includes the additional expenses to clean up or dispose of such property.

            This does not include contamination of “perishable goods” by refrigerant, including but not limited to
            ammonia, which is addressed in 2.c.(1)(b) below. As used in this coverage, additional costs mean those
            beyond what would have been payable under this Equipment Breakdown Coverage had no “hazardous
            substance” been involved.


BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 6
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 92 of 107 PageID #:96
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

            The most we will pay for loss, damage or expense under this coverage, including actual loss of Business
            Income you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a
            Schedule.

            c. Spoilage
               (1) We will pay:
                   (a) for physical damage to “perishable goods” due to spoilage;
                   (b) for physical damage to “perishable goods” due to contamination from the release of refrigerant,
                        including but not limited to ammonia;
                   (c) any necessary expenses you incur to reduce the amount of loss under this coverage to the extent
                        that they do not exceed the amount of loss that otherwise would have been payable under this
                        coverage.
               (2) If you are unable to replace the “perishable goods” before its anticipated sale, the amount of our
                   payment will be determined on the basis of the sales price of the “perishable goods” at the time of the
                   “accident,” less discounts and expenses you otherwise would have had. Otherwise our payment will
                   be determined in accordance with the Loss Payment condition.

                 The most we will pay for loss, damage or expense under this coverage is $25,000 unless otherwise
                 shown in a Schedule.

            d. Data Restoration
               We will pay for your reasonable and necessary cost to research, replace and restore lost “electronic
               data.”

                 The most we will pay for loss or expense under this coverage, including actual loss of Business Income
                 you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a Schedule.

            e. Service Interruption
               (1) Any insurance provided for Business Income, Extra Expense or Spoilage is extended to apply to your
                   loss, damage or expense caused by the interruption of utility services. The interruption must result
                   from an “accident” to equipment, including overhead transmission lines, that is owned by a utility,
                   landlord, a landlord’s utility or other supplier who provides you with any of the following services:
                   electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas, compressed air,
                   water, steam, internet access, telecommunications services, wide area networks or data
                   transmission. The equipment must meet the definition of “covered equipment” except that it is not
                   Covered Property.

                 (2) Unless otherwise shown in a Schedule, coverage for any loss of Business Income you sustain that
                     results from the interruption of utility services will not apply unless the failure or disruption of service
                     exceeds 24 hours immediately following the “accident.” If the interruption exceeds 24 hours, coverage
                     will begin at the time of the interruption and the deductible applicable to Business Income will apply.

                 (3) The most we will pay in any “one accident” for loss, damage or expense under this coverage is the
                     applicable limit for Business Income, Extra Expense or Spoilage, except that if a limit is shown in a
                     Schedule for Service Interruption, that limit will apply to Business Income and Extra Expense loss
                     under this coverage.

            f.   Business Income and Extra Expense
                 Any insurance provided under this policy for Business Income or Extra Expense is extended to the
                 coverage provided by this endorsement. However, if a deductible is shown in a Schedule, then as
                 respects Equipment Breakdown coverage, the “period of restoration” will begin immediately after the
                 “accident,” and the deductible shown in the Schedule will apply.

                 The most we will pay for loss or expense under this coverage is the applicable limit for Business Income
                 and Extra Expense, unless otherwise shown in a Schedule.

B. The following is added to Paragraph B. Exclusions:


BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 6
             Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 93 of 107 PageID #:97
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


    Equipment Breakdown Exclusions
    All exclusions in the Businessowners Coverage Form apply except as modified below and to the extent that coverage
    is specifically provided by this Additional Coverage Equipment Breakdown.

    1. The following exclusions are modified:
       a. As respects this endorsement only, the next to the last paragraph in Exclusion B.1.h. is deleted and replaced
          with the following:
          However, if excluded loss or damage, as described in Paragraph (1) above results in an “accident,” we will
          pay only for the loss, damage or expense caused by such “accident.”

        b.   As respects this endorsement only, the last paragraph of Exclusion B.2.l. is deleted and replaced with the
             following:
             But if an excluded cause of loss that is listed in 2.l.(1) through (7) results in an “accident,” we will pay for the
             loss, damage or expense caused by that “accident.”

        c.   The following is added to Exclusions B.2.m. and B.2.n:
             We will also pay for direct physical loss or damage caused by an “accident.”

    2. The following exclusions are added:
       a. We will not pay for loss, damage or expense caused by or resulting from:
          (1) a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical insulation
                breakdown test of any type of electrical equipment; or
          (2) any of the following:
                (a) defect, programming error, programming limitation, computer virus, malicious code, loss of data, loss
                    of access, loss of use, loss of functionality or other condition within or involving “electronic data” of
                    any kind; or
                (b) misalignment, miscalibration, tripping off-line, or any condition which can be corrected by resetting,
                    tightening, adjusting or cleaning, or by the performance of maintenance.
                However, if an “accident” results, we will pay for the resulting loss, damage or expense caused by that
                “accident.”

        b. With respect to Service Interruption coverage, we will also not pay for an “accident” caused by or resulting
           from: fire; lightning; windstorm or hail; explosion (except as specifically provided in A.1.c. above); smoke;
           aircraft or vehicles; riot or civil commotion; vandalism; sprinkler leakage; falling objects; weight of snow, ice or
           sleet; freezing; collapse; flood or earth movement.

        c. With respect to Business Income, Extra Expense and Service Interruption coverages, we will also not pay for:
           (1) loss caused by your failure to use due diligence and dispatch and all reasonable means to resume
               business; or

             (2) any increase in loss resulting from an agreement between you and your customer or supplier.

C. Deductibles
   The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is shown in a
   Schedule. If a separate Equipment Breakdown deductible is shown, the following applies.

    Only as regards Equipment Breakdown Coverage, provision D. Deductibles is deleted and replaced with the
    following:
    1. Deductibles for Each Coverage

        a. Unless the Schedule indicates that your deductible is combined for all coverages, multiple deductibles may
           apply to any “one accident.”

        b. We will not pay for loss, damage or expense under any coverage until the amount of the covered loss,
           damage or expense exceeds the deductible amount indicated for that coverage in the Schedule. We will then



BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 6
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 94 of 107 PageID #:98
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

            pay the amount of loss, damage or expense in excess of the applicable deductible amount, subject to the
            applicable limit.

        c. If deductibles vary by type of “covered equipment” and more than one type of “covered equipment” is involved
           in any “one accident,” only the highest deductible for each coverage will apply.

    2. Direct and Indirect Coverages

        a. Direct Coverages Deductibles and Indirect Coverages Deductibles may be indicated in the Schedule.

        b. Unless more specifically indicated in the Schedule:
           (1) Indirect Coverages Deductibles apply to Business Income and Extra Expense loss; and
           (2) Direct Coverages Deductibles apply to all remaining loss, damage or expense covered by this
               endorsement.

    3. Application of Deductibles

        a. Dollar Deductibles
           We will not pay for loss, damage or expense resulting from any “one accident” until the amount of loss,
           damage or expense exceeds the applicable Deductible shown in the Schedule. We will then pay the amount
           of loss, damage or expense in excess of the applicable Deductible or Deductibles, up to the applicable Limit
           of Insurance.

        b. Time Deductible
           If a time deductible is shown in the Schedule, we will not be liable for any loss occurring during the specified
           number of hours or days immediately following the “accident.” If a time deductible is expressed in days, each
           day shall mean twenty-four consecutive hours.

        c. Multiple of Average Daily Value (ADV)
           If a deductible is expressed as a number times ADV, that amount will be calculated as follows:
           The ADV (Average Daily Value) will be the Business Income (as defined in any Business Income coverage
           that is part of this policy) that would have been earned during the period of interruption of business had no
           “accident” occurred, divided by the number of working days in that period. No reduction shall be made for the
           Business Income not being earned, or in the number of working days, because of the “accident” or any other
           scheduled or unscheduled shutdowns during the period of interruption. The ADV applies to the Business
           Income value of the entire location, whether or not the loss affects the entire location. If more than one
           location is included in the valuation of the loss, the ADV will be the combined value of all affected locations.
           For purposes of this calculation, the period of interruption may not extend beyond the “period of restoration”.
           The number indicated in the Schedule will be multiplied by the ADV as determined above. The result shall be
           used as the applicable deductible.

        d. Percentage of Loss Deductibles
           If a deductible is expressed as a percentage of loss, we will not be liable for the indicated percentage of the
           gross amount of loss, damage or expense (prior to any applicable deductible or coinsurance) insured under
           the applicable coverage. If the dollar amount of such percentage is less than the indicated minimum
           deductible, the minimum deductible will be the applicable deductible.

D. Conditions
   The following conditions are in addition to the Conditions in the Businessowners Coverage Form.

    1. Suspension
       Whenever “covered equipment” is found to be in, or exposed to, a dangerous condition, any of our
       representatives may immediately suspend the insurance against loss from an “accident” to that “covered
       equipment.” This can be done by mailing or delivering a written notice of suspension to:

        a. your last known address; or



BP 99 04 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 4 of 6
           Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 95 of 107 PageID #:99
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

        b. the address where the “covered equipment” is located.

        Once suspended in this way, your insurance can be reinstated only by an endorsement for that “covered
        equipment.” If we suspend your insurance, you will get a pro rata refund of premium for that “covered equipment”
        for the period of suspension. But the suspension will be effective even if we have not yet made or offered a
        refund.

    2. Jurisdictional Inspections
       If any property that is “covered equipment” under this endorsement requires inspection to comply with state or
       municipal boiler and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
       warrant that conditions are safe or healthful.

    3. Environmental, Safety and Efficiency Improvements
       If “covered equipment” requires replacement due to an “accident,” we will pay your additional cost to replace with
       equipment that is better for the environment, safer or more efficient than the equipment being replaced.

        However, we will not pay more than 125% of what the cost would have been to replace with like kind and quality.
        This condition does not increase any of the applicable limits. This condition does not apply to any property to
        which Actual Cash Value applies.

    4. Coinsurance
       If a coinsurance percentage is shown in a Schedule for specified coverages, the following condition applies.

        We will not pay for the full amount of your loss if the applicable limit is less than the product of the specified
        coinsurance percentage times the value of the property subject to the coverage at the time of the loss. Instead,
        we will determine what percentage this calculated product is compared to the applicable limit and apply that
        percentage to the gross amount of loss. We will then subtract the applicable deductible. The resulting amount, or
        the applicable limit, is the most we will pay. We will not pay for the remainder of the loss. Coinsurance applies
        separately to each insured location.

E. The following definitions are added:
   1. “Boilers and vessels” means:

        a. Any boiler, including attached steam, condensate and feedwater piping; and

        b. Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the static pressure of its
           contents.

        This term does not appear elsewhere in this endorsement, but may appear in a Schedule.

    2. “Covered equipment”

        a. “Covered equipment” means, unless otherwise specified in a Schedule, Covered Property:
           (1) that generates, transmits or utilizes energy, including electronic communications and data processing
               equipment; or
           (2) which, during normal usage, operates under vacuum or pressure, other than the weight of its contents.

        b. None of the following is “covered equipment”:
           (1) structure, foundation, cabinet, compartment or air supported structure or building;
           (2) insulating or refractory material;
           (3) sewer piping, buried vessels or piping, or piping forming a part of a sprinkler or fire suppression system;
           (4) water piping other than boiler feedwater piping, boiler condensate return piping or water piping forming a
               part of a refrigerating or air conditioning system;
           (5) “vehicle” or any equipment mounted on a “vehicle”;
           (6) satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
           (7) dragline, excavation or construction equipment; or
           (8) equipment manufactured by you for sale.


BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 6
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 96 of 107 PageID #:100
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


    3. “Hazardous substance” means any substance that is hazardous to health or has been declared to be hazardous
       to health by a governmental agency.

    4. “One accident” means: If an initial “accident” causes other “accidents,” all will be considered “one accident.” All
       “accidents” that are the result of the same event will be considered “one accident.”

    5. “Perishable goods” means personal property maintained under controlled conditions for its preservation, and
       susceptible to loss or damage if the controlled conditions change.

    6. “Production machinery” means any machine or apparatus that processes or produces a product intended for
       eventual sale. This includes all component parts of such machine or apparatus. This term does not appear
       elsewhere in this endorsement, but may appear in a Schedule.

    7. “Vehicle” means, as respects this endorsement only, any machine or apparatus that is used for transportation or
       moves under its own power. “Vehicle” includes, but is not limited to, car, truck, bus, trailer, train, aircraft,
       watercraft, forklift, bulldozer, tractor or harvester.

        However, any property that is stationary, permanently installed at a covered location and that receives electrical
        power from an external power source will not be considered a “vehicle.”

The most we will pay for loss, damage or expense under this endorsement arising from any “one accident” is the
applicable Limit of Insurance in the Declarations unless otherwise shown in a Schedule. Coverage provided under this
endorsement does not provide an additional amount of insurance.




BP 99 04 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 6 of 6
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 97 of 107 PageID #:101


                                                                                                      BUSINESSOWNER’S
                                                                                                          BP 99 188 06 16



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  DEDUCTIBLE ENDORSEMENT - PROPERTY
       This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM


Paragraph D.1. Deductibles of SECTION I – PROPERTY                        Spoilage Deductible – Building 3                :
is replaced with the following:                                                  $500
                                                                          Spoilage Deductible – Building 4                :
D. Deductibles                                                                   $500
   1. We will not pay for loss or damage to Covered                       Spoilage Limit of Insurance                –   Building   3:
      Property caused by or resulting from a Covered                             $5,000
      Cause of Loss as a result of one occurrence until                   Spoilage Limit of Insurance                –   Building   4:
      the amount of such loss or damage exceeds the                              $2,000
      applicable Deductible shown in the Declarations or                  Spoilage loss at Building 3:                    $2,500
      as set forth below. We will then pay the amount of                  Spoilage loss at Building 4:                    $1,500
      such loss or damage in excess of the Deductible up
      to the applicable Limit of Insurance of Section 1 -                 The largest deductible involved in the occurrence
      Property. In the event of loss or damage to Cov-                    was the $500 spoilage deductible and will be sub-
      ered Property caused by or resulting from a Cov-                    tracted from the total Loss Payable:
      ered Cause of Loss at one or more buildings at the                       $ 50,100 – Building 1 loss
      same location, as a result of one occurrence, only                     + $ 70,000 – Building 2 loss
      the single largest deductible scheduled for loss at                    + $ 2,500 – Spoilage loss at Building 3
      such building(s) will apply to all such loss or dam-                   + $ 1,500 – Spoilage loss at Building 4
      age regardless of the number of buildings involved                       $ 124,100 – Total loss
      in the loss. However, this Paragraph D.1 does not                      - $     500 – Largest deductible involved in loss
      apply to loss or damage from Earthquake or Wind-                         $ 123,600 – Total loss payable
      storm or Hail causes of loss.
       EXAMPLES                                                           Example 2 - Identical loss occurs but only at build-
                                                                          ing 1, no loss at other buildings (same deductibles
       Example 1 - Loss at multiple buildings, same loca-                 and limits)
       tion.
       A fire damages Buildings 1 and 2 which results in a                Property Deductible – Building 1:               $250
       spoilage loss at Buildings 3 and 4 due to a power                  Limit of Insurance – Building 1:                $60,000
       outage from the fire.                                              Loss to Building 1:                             $50,100
                                                                          Spoilage Loss at Building 1:                    $2,500
       Property Deductible – Building 1:          $250
       Property Deductible – Building 2:          $250                    The largest deductible involved in the occurrence
       Limit of Insurance – Building 1:           $60,000                 was the $500 spoilage deductible for Building 1 and
       Limit of Insurance – Building 2:           $80,000                 will be subtracted from the total Loss Payable.
       Loss to Building 1:                        $50,100
       Loss to Building 2:                        $70,000                       $ 50,100 - Building 1 loss
                                                                              + $ 2,500 - Spoilage loss at Building 1
                                                                                $ 52,600 - Total Loss at Building 1
                                                                              - $    500 - Largest deductible involved in loss
                                                                                $ 52,100 - Total loss payable.


BP 99 188 06 16    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 1 of 1
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 98 of 107 PageID #:102


                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 99 25 01 10



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 RETAIL STORES
    This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM


A. The following are added to Paragraph A.5. Additional                           (2) This Additional Coverage applies subject to the
   Coverages of Section I – Property:                                                 following conditions:
   a. Reward Payment                                                                  (a) An eligible person means that person
     (1) We will reimburse you for rewards paid as                                        designated by a law enforcement agency as
         follows:                                                                         being the first to voluntarily provide the
                                                                                          information leading to the arrest and
         (a) Up to $5,000 to an eligible person for                                       conviction or return of the stolen Covered
             information leading to the arrest and                                        Property, and who is not:
             conviction of any person or persons
             committing a crime resulting in loss of or                                    (i) You or any family member;
             damage to Covered Property from a                                            (ii) Your employee or any of his or her family
             Covered Cause of Loss. However, we will                                           members;
             pay no more than the lesser of the following                                (iii) An employee of a law enforcement
             amounts:                                                                          agency;
             (i) Actual cash value of the Covered                                        (iv) An employee of a business engaged in
                 Property at the time of loss or damage,                                      property protection;
                 but not more than the amount required to
                 repair or replace it; or                                                 (v) Any person who had custody of the
                                                                                              Covered Property at the time the theft
            (ii) The amount determined by the loss                                            was committed; or
                 settlement procedure applicable to the
                 Covered Property under the Loss Pay-                                    (vi) Any person involved in the crime.
                 ment Condition.                                                      (b) No reward will be reimbursed unless and
         (b) Up to $5,000 to an eligible person for the                                   until the person(s) committing the crime is
             return of stolen Covered Property, when the                                  (are) convicted or the Covered Property is
             loss is caused by theft. However, we will pay                                returned.
             no more than the lesser of the following                                 (c) The lesser of the amount of the reward or
             amounts:                                                                     $5,000 is the most we will reimburse for loss
             (i) Actual cash value based on the condition                                 under this Additional Coverage in any one
                 of the Covered Property at the time it is                                occurrence.
                 returned, but not more than the amount                       b. Brands And Labels
                 required to repair or replace it; or
                                                                                  (1) If branded or labeled merchandise that is
            (ii) The amount determined by the loss                                    Covered Property is damaged by a Covered
                 settlement procedure applicable to the                               Cause of Loss, we may take all or any part of
                 returned Covered Property under the                                  the property at an agreed or appraised value. If
                 Loss Payment Condition.                                              so, you may:
                                                                                      (a) Stamp the word salvage on the merchandise
                                                                                          or its containers, if the stamp will not
                                                                                          physically damage the merchandise; or




BP 99 25 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 6
          Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 99 of 107 PageID #:103


BUSINESSOWNER’S – Retail Stores

         (b) Remove the brands or labels, if doing so will                             (b) If the equipment is not repaired or replaced,
             not physically damage the merchandise.                                        we will not pay more than the lesser of:
             You must relabel the merchandise or its                                         (i) The actual cash value of the equipment
             containers to comply with the law.                                                  at the time of loss; or
      (2) We will pay reasonable costs you incur to                                         (ii) The Limit of Insurance shown in the
          perform the activity described in Paragraph (a)                                        Declarations as applicable to the Building
          or (b) above. But the total we pay for these                                           or Business Personal Property.
          costs and the value of the damaged property
          will not exceed the applicable Limit of Insurance                             (c) We will not pay for loss due to any ordi-
          on such property.                                                                 nance or law that:
   c. Ordinance Or Law – Equipment Coverage                                                  (i) You were required to comply with before
                                                                                                 the loss, even if the equipment was
      (1) Subject to Paragraph (2), if a Covered Cause of                                        undamaged; and
          Loss occurs to equipment that is Covered
          Property, we will pay to repair or replace the                                    (ii) You failed to comply with.
          equipment as required by law.                                         d. Lock Replacement
      (2) If a Covered Cause of Loss occurs to re-                                 (1) We will pay for the cost to repair or replace
          frigeration equipment that is Covered Property,                              locks at the described premises due to theft or
          we will pay:                                                                 other loss to keys.
         (a) The cost to reclaim the refrigerant as                                (2) The most we will pay under this Additional
             required by law;                                                          Coverage for all loss or damage in any one
         (b) The cost to retrofit the equipment to use a                               occurrence is $1,000.
             non-CFC refrigerant as required by the                                (3) A per occurrence deductible of $100 will apply.
             Clean Air Act of 1990, and any amendments
             thereto or any other similar laws; and
                                                                                e. Web Sites
         (c) The increased cost to recharge the system
             with a non-CFC refrigerant.                                            We will pay for the actual loss of Business Income
                                                                                    you sustain due to the necessary suspension of
      (3) The terms of this coverage apply separately to                            your “operations” caused by direct physical loss or
          each piece of covered equipment.                                          damage by a Covered Cause of Loss to:
      (4) We will not pay under this Additional Coverage
                                                                                    (a) The operation of your business web site at a
          for the costs associated with the enforcement of
                                                                                        described location; or
          any ordinance or law which requires any
          insured or others to test for, monitor, clean up,                         (b) The operation of your business web site at the
          remove, contain, treat, detoxify or neutralize, or                            premises of a vendor acting as your service
          in any way respond to, or assess the effects of                               provider.
          "pollutants", "fungi", wet rot or dry rot.                                The most we will pay for loss under this Additional
      (5) Loss to the equipment will be determined as                               Coverage in any one occurrence is the lesser of:
          follows:                                                                  (a) The loss you sustain during the 7-day period
         (a) If the equipment is repaired or replaced, on                               immediately following the first 12 hours after
             the same or another premises, we will not                                  the suspension of your website operations; or
             pay more than the lesser of:                                           (b) $50,000.
              (i) The amount you actually spend to repair                           The most we will pay for loss under this Additional
                  the equipment, but not for more than the                          Coverage during each policy period is $100,000.
                  amount it would cost to replace the
                  equipment with equipment of the same                          f. Credit Card Slips
                  kind and quality; or                                              We will pay for amounts you are unable to collect
                                                                                    due to loss of or damage to credit card slips while
              (ii) The Limit of Insurance shown in the
                                                                                    located at the described premises as the result of a
                   Declarations as applicable to the covered
                                                                                    Covered Cause of Loss.
                   Building or Business Personal Property.
                                                                                    It is your responsibility to establish the amount of
                                                                                    the loss under this Additional Coverage. If it is not
                                                                                    possible, the amount of the loss will be determined
                                                                                    as follows:




Page 2 of 6              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 99 25 01 10
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 100 of 107 PageID #:104


BUSINESSOWNER’S – Retail Stores

      (1) If you have been in business for more than                                      Coverage provided by this Coverage
          twelve months at the location of the loss, one-                                 Extension applies for any of the Covered
          thirtieth (1/30) of the average monthly amount                                  Causes of Loss and for direct loss caused by
          of credit card slips will be considered as                                      flood, earthquake, and landslide.
          average daily credit card slips for that location.                              The most we will pay for loss or damage
           The twelve months immediately preceding the                                    under this Coverage Extension during each
           discovery of the loss will be used to determine                                policy period is $25,000 unless a higher limit
           the average monthly amount.                                                    is shown in the Declarations, but not more
      (2) If you have been in business for less than                                      than $5,000 for property in the care, custody
           twelve months at the location of the loss, the                                 or control of any one salesperson.
           average daily credit card slips shall be one-                  C. If the Employee Dishonesty Optional Coverage is
           thirtieth (1/30) of the average monthly amount                    shown as an applicable coverage in the Declarations,
           of credit card slips for the number of months                     the following is added to Paragraph 3. Employee
           you have been in business at that location.                       Dishonesty of Paragraph G. Optional Coverages of
      (3) The average daily credit card slips will be                        Section I – Property and is subject to the provisions
          multiplied by the number of days for which                         of that Paragraph:
          slips are lost to determine the amount of the                       3. Employee Dishonesty
          loss subject to the maximum limit indicated                             We will also pay for loss of or damage to "money",
          below.                                                                  "securities" and "other property" sustained by your
      The most we will pay as a result of loss or damage                          customer resulting directly from theft committed by
      to credit card slips under this Additional Coverage                         an identified employee, acting alone or in collusion
      during each policy period is $10,000.                                       with other persons.
B. The following are added to Paragraph A.6. Coverage                             The property covered under this coverage is limited
   Extension of Section I – Property:                                             to property:
    a. Loss Payment on Merchandise Sold                                            a. That your customer owns or leases; or
        You may extend the coverage that applies to your                          b. That your customer holds for others.
        Business Personal Property to cover loss of or                            Coverage applies only while the property is in a
        damage to merchandise that you have sold but                              Covered Building at the premises described in the
        not yet delivered.                                                        Declarations.
        The basis of the valuation of such merchandise                            However, this insurance is for your benefit only. It
        shall be the price paid by the customer to the                            provides no rights or benefits to any other person
        insured, not to exceed the amount for which the                           or organization, including your customer. Any claim
        insured is legally liable.                                                for loss that is covered under this coverage must
        The most we will pay under this Coverage                                  be presented by you.
        Extension during each policy period is $25,000.                   D. For coverage provided under this endorsement the
    b. Property   in      Transit       (including        F.O.B.             following definitions are added to Paragraph H.
       Shipments)                                                            Property Definitions of Section I – Property:
       (1) You may extend the insurance provided by                           1. "Other property" means any tangible property other
           this Coverage Form to apply to loss or                                than "money" and "securities" that has intrinsic
           damage to personal property used in your                              value but does not include any property specifically
           business that is in transit at your risk more                         excluded under this policy.
           than 1,000 feet from the described premises.
            We cover property shipped:                                    E. The following are added to Paragraph A. Coverages
            (a) By any type of carrier you do not own,                       of Section II – Liability:
                lease, or operate;
            (b) In or on any vehicle you own, lease, or
                operate; or
            (c) In the care, custody, or control of your
                salesperson.
        (2) We will also pay for loss or damage to
            property you ship on a F.O.B., meaning Free
            on Board, basis if you cannot collect the loss
            from the consignee. But we will only pay the
            amount of your interest in the property.


BP 99 25 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 3 of 6
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 101 of 107 PageID #:105


BUSINESSOWNER’S – Retail Stores

   1. Delivery Errors And Omissions Coverage                                        f. The following Condition replaces the Duties In
       a. We will pay those sums that the insured                                      The Event Of Occurrence, Offense, Claim Or
          becomes legally obligated to pay as damages                                  Suit Condition under Paragraph E. Liability
          because of a failure to deliver or a misdelivery                             And Medical Expenses General Conditions
          of items you hold for sale by you, any of your                               of Section II – Liability for the Delivery Errors
          "employees" or by a concessionaire trading                                   Or Omissions Coverage:
          under your name. We will have the right and                                   Duties In The Event Of A Delivery Error Or
          duty to defend the insured against any "suit"                                 Omission
          seeking those damages. However, we will have                                 (1) You must see to it that we are notified as
          no duty to defend the insured against any "suit"                                 soon as practicable of an error or omission
          seeking damages for delivery errors and omis-                                    which may result in a claim. To the extent
          sions to which this insurance does not apply.                                    possible, notice should include:
          We may, at our discretion, investigate the
          circumstances of any misdelivery or failure to                                   (a) How, when and where the error or omis-
          deliver and settle any claim or "suit" that may                                      sion took place; and
          result. But:                                                                     (b) The name(s) and address(es) of the
         (1) The amount we will pay for damages is                                             affected customer(s).
             limited as described in Paragraph 1.e.                                    (2) If a claim is made or "suit" is brought against
             below;                                                                        any insured, you must:
         (2) We will not pay for loss or damage in any                                     (a) Immediately record the specifics of the
             one occurrence until the amount of loss or                                        claim or "suit" and the date received; and
             damage exceeds $250. We will then pay the
                                                                                           (b) Notify us as soon as practicable.
             amount of loss or damage in excess of $250
             up to the applicable Limit of Insurance for                                    You must see to it that we receive written
             this coverage; and                                                             notice of the claim or "suit" as soon as
                                                                                            practicable.
         (3) Our right and duty to defend end when we
             have used up the applicable Limit of                                      (3) You and any other involved insured must:
             Insurance in the payment of judgments or                                      (a) Immediately send us copies of any
             settlements under this Delivery Errors And                                        demands, notices, summonses or legal
             Omissions Coverage.                                                               papers received in connection with the
      b. This coverage applies only to errors in                                               claim or "suit";
         deliveries that take place or omissions of such                                   (b) Authorize us to obtain records and other
         deliveries that should have taken place in the                                        information;
         "coverage territory" and during the policy
         period.                                                                           (c) Cooperate with us in our investigation or
                                                                                               settlement of the claim or defense
       c. This coverage does not apply to:                                                     against the "suit"; and
         (1) Intentional error or intentional misdelivery or                               (d) Assist us, upon our request, in the
             failure to deliver "your product".                                                enforcement of any right against any
         (2) "Bodily injury", "property damage"                  or                            person or organization which may be
             "personal and advertising injury".                                                liable to the insured because of error or
                                                                                               omission to which this insurance may
         (3) Discrimination based on a customer's race,                                        apply.
             color, national origin, religion, gender,
             marital status, age, sexual orientation or                                (4) No insured will, except at that insured's own
             preference, physical or mental condition or                                   cost, voluntarily make a payment, assume
             residence location.                                                           any obligation, or incur any expense without
                                                                                           our consent.
      d. The Supplementary Payments provision
         applicable to the Bodily Injury, Property                             2. Merchandise Withdrawal Expenses Coverage
         Damage, and Personal And Advertising Injury                               a. We will reimburse you for "merchandise
         Liability Coverages also applies to this Delivery                            withdrawal expenses" incurred because of
         Errors And Omissions Coverage.                                               "merchandise withdrawal" to which this in-
       e. The most we will pay for the sum of all                                     surance applies.
          damages under this coverage because of all                               b. This insurance applies to a "merchandise
          failures or misdeliveries is $10,000 in any                                 withdrawal" only if the "merchandise with-
          annual period starting with the beginning of the                            drawal" is initiated in the "coverage territory"
          policy period shown in the Declarations. This                               during the policy period because:
          limit applies separately to each premises
          described in the Declarations.
Page 4 of 6             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    BP 99 25 01 10
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 102 of 107 PageID #:106


BUSINESSOWNER’S – Retail Stores

         (1) You determine that the               "merchandise                         (2) A "defect" in "your product" known to exist
             withdrawal" is necessary; or                                                  by you or your "executive officers", prior to
                                                                                           the date this endorsement was first issued to
         (2) An authorized government entity has                                           you or prior to the time "your product" leaves
             ordered you to conduct a "merchandise                                         your control or possession.
             withdrawal".
                                                                                       (3) Recall of any specific product for which
      c. The initiation of a "merchandise withdrawal" will                                 "bodily injury" or "property damage" is
         be deemed to have been made only at the                                           excluded under Paragraph A. Coverages of
         earliest of the following times:                                                  Section II – Liability by endorsement.
         (1) When you first announced, in any manner,                                  (4) Recall when "your product" or a component
             to the general public, your vendors or to                                     contained within "your product" has been:
             your "employees" (other than those
             "employees" directly involved in making the                                   (a) Banned from the market by an au-
             determination) your decision to conduct or                                        thorized government entity prior to the
             participate in a "merchandise withdrawal".                                        policy period; or
             This applies regardless of whether the                                        (b) Distributed or sold by you subsequent to
             determination to conduct a "merchandise                                           any governmental ban.
             withdrawal" is made by you or is requested                                (5) The defense of a claim or "suit" against you
             by a third party; or                                                          for liability arising out of a "merchandise
         (2) When you first received, either orally or in                                  withdrawal".
             writing, notification of an order from an                                 (6) The costs of regaining goodwill, market
             authorized government entity to conduct a                                     share, revenue or "profit" or the costs of
             "merchandise withdrawal".                                                     redesigning "your product".
      d. "Merchandise withdrawal expenses" incurred to                             g. The most we will reimburse you for the sum of
         withdraw "your products" which contain the                                   all "merchandise withdrawal expenses" incurred
         same or substantially similar "defects" will be                              for all "merchandise withdrawals" initiated
         deemed to have arisen out of the same                                        during the policy period is $25,000.
         "merchandise withdrawal".
                                                                                   h. The following Condition replaces the Duties In
      e. We will not pay for loss or damage in any one                                The Event Of Occurrence, Offense, Claim Or
         occurrence until the amount of loss or damage                                Suit Condition under Paragraph E. Liability
         exceeds $250. We will then pay the amount of                                 And Medical Expenses General Conditions
         loss or damage in excess of $250 up to the                                   of Section II – Liability for the Merchandise
         applicable Limit of Insurance for this coverage.                             Withdrawal Expenses Coverage:
       f. This insurance does not apply to "merchandise                                 Duties In The Event Of A Defect Or A
          withdrawal expense" arising out of:                                           Merchandise Withdrawal
         (1) Any "merchandise withdrawal" initiated due                                (1) You must see to it that we are notified as
             to:                                                                           soon as practicable of any actual, suspected
            (a) The failure of "your product" to ac-                                       or threatened "defect" in "your product" or
                complish its intended purpose, including                                   any governmental investigation, that may
                any breach of warranty of any kind,                                        result in a "merchandise withdrawal". To the
                whether written or implied. This exclusion                                 extent possible, notice should include:
                does not apply if such failure has caused                                  (a) How, when and where the "defect" was
                or is reasonably expected to cause                                             discovered;
                "bodily injury".
                                                                                           (b) The names and addresses of any injured
            (b) Copyright, patent, trade secret, trade                                         persons and witnesses; and
                dress or trademark infringement.
                                                                                           (c) The nature, location and circumstances
            (c) Transformation of a chemical nature,                                           of any injury or damage arising out of
                deterioration, or decomposition of "your                                       use or consumption of "your product".
                product". This exclusion does not apply if
                it is caused by:                                                       (2) If a "merchandise withdrawal" is initiated,
                                                                                           you must:
                  (i) An error in manufacturing, design, or
                      processing;                                                          (a) Immediately record the specifics of the
                                                                                               "merchandise withdrawal" and the date it
                 (ii) Transportation of "your product"; or                                     was initiated; and
                 (iii) "Merchandise tampering".                                            (b) Notify us as soon as practicable.
            (d) Expiration of the designated shelf life of
                "your product"; or

BP 99 25 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 5 of 6
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 103 of 107 PageID #:107


BUSINESSOWNER’S – Retail Stores

              You must see to it that we receive written                            e. Costs of hiring independent contractors and
              notice of the "merchandise withdrawal" as                                other temporary employees;
              soon as practicable.                                                   f. Costs of transportation, shipping or packaging;
         (3) You must promptly take all reasonable steps                            g. Costs of warehouse or storage space; or
             to mitigate the expenses associated with a
             "merchandise withdrawal". Any "profit" that                            h. Costs of proper disposal of "your products" or
             you receive from mitigating the expenses                                  products that contain "your products" that
             will be deducted from the amount of                                       cannot be reused, not exceeding your purchase
             reimbursement that you will receive for                                   price or your cost to produce the products.
             "merchandise withdrawal expenses".                                 5. "Profit" means the positive gain from business
         (4) You and any other involved insured must:                              operation after subtracting for all expenses.
              (a) Immediately send us copies of pertinent                  G. With respect to "bodily injury" or "property damage"
                  correspondence received in connection                       arising out of "your products" manufactured, sold,
                  with the "merchandise withdrawal";                          handled or distributed in conjunction with the conduct
                                                                              of your retail operation, when conducted by you or on
              (b) Authorize us to obtain records and other                    your behalf, Paragraph a. of the definition of "products-
                  information; and                                            completed operations hazard" in Paragraph F.
              (c) Cooperate with us in our investigation of                   Liability And Medical Expenses Definitions of
                  the "merchandise withdrawal".                               Section II – Liability is replaced by the following:
F. For coverage provided under this endorsement the                             "Products-completed operations hazard":
   following definitions are added to Paragraph F. Li-                          a. Includes all "bodily injury" and "property damage"
   ability And Medical Expenses Definitions of                                     that arises out of "your products" if the "bodily
   Section II – Liability:                                                         injury" or "property damage" occurs after you have
   1. "Defect" means a defect, deficiency or inadequacy                            relinquished possession of those products.
      that creates a dangerous condition.
   2. "Merchandise tampering" is an act of intentional
      alteration of "your product" which has caused or is
      reasonably expected to cause "bodily injury".
      When "merchandise tampering" is known, sus-
      pected or threatened, a "merchandise withdrawal"
      will be limited to those batches of "your product"
      which are known or suspected to have been
      tampered with.
   3. "Merchandise withdrawal" means the recall or
      withdrawal:
       a. From the market; or
      b. From use by any other person or organization;
      of "your products" or products which contain "your
      products", because of known or suspected
      "defects" in "your product", or known or suspected
      "product tampering", which has caused or is
      reasonably expected to cause "bodily injury".
   4. "Merchandise withdrawal expenses" means those
      reasonable and necessary extra expenses listed
      below, paid and directly related to a "merchandise
      withdrawal":
       a. Costs of notification;
      b. Costs of stationery, envelopes, production of
         announcements and postage or facsimiles;
       c. Costs of overtime paid to your regular non-
          salaried employees and costs incurred by your
          employees including costs of transportation and
          accommodations;
      d. Costs of computer time;


Page 6 of 6              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 25 01 10
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 104 of 107 PageID #:108


                                                                                                                  BUSINESSOWNER’S
                                                                                                                      BP 99 332 02 18



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         CANNABIS EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM
   ELECTRONIC DATA LIABILITY – BROAD COVERAGE ENDORSEMENT

A. Section I – Property is amended as follows:                               This exclusion applies even if the claims against any
   1. The following is added to Paragraph A.2. Property                      insured allege negligence or other wrongdoing in the
      Not Covered:                                                           supervision, hiring, employment, training or monitoring
                                                                             of others by that insured, if the "occurrence" which
      a. "Cannabis".                                                         caused the "bodily injury" or "property damage", or the
   2. Coverage under this Policy does not apply to that                      offense which caused the "personal and advertising
      part of Business Income loss or Extra Expense                          injury", involved that which is described in Paragraph
      incurred due to a suspension of your "operations"                      B.1. or B.2. above.
      which involve the design, manufacture, distribution,                   However, this exclusion does not apply to any
      sale, serving, furnishing, use or possession of                        "cannabis" that is not designed, manufactured,
      "cannabis".                                                            distributed, sold, served or furnished for bodily:
   3. Paragraphs A.1. and A.2. above do not apply to                             a. Ingestion;
      any "cannabis" that is not designed, manufactured,
      distributed, sold, served or furnished for bodily:                         b. Inhalation;
      a. Ingestion;                                                              c. Absorption; or
      b. Inhalation;                                                             d. Consumption.
      c. Absorption; or                                                   C. The following changes apply only to Electronic Data
                                                                             Liability – Broad Coverage Endorsement BP 05 96 if it
      d. Consumption.                                                        is attached to this Policy:
B. The following exclusion is added to Section II –                          The following exclusion is added to Section II –
   Liability:                                                                Liability:
   This insurance does not apply to:                                         This insurance does not apply to:
   1. "Bodily injury", "property damage" or "personal and                    "Loss of Electronic Data":
      advertising injury" arising out of, caused by, or
      attributable to, whether in whole or in part, the                      1. Arising out of, caused by, or attributable to,
      following:                                                                 whether in whole or in part, the following:
      a. The design, manufacture, distribution, sale,                            a. The design, manufacture, distribution, sale,
          serving, furnishing, use or possession of                                  serving, furnishing, use or possession of
          "cannabis";                                                                "cannabis";
      b. The actual, alleged, threatened or suspected                            b. The actual, alleged, threatened or suspected
          inhalation, ingestion, absorption or consumption                           inhalation, ingestion, absorption or consumption
          of, contact with, exposure to, existence of, or                            of, contact with, exposure to, existence of, or
          presence of "cannabis"; or                                                 presence of "cannabis"; or
   2. "Property damage" to "cannabis".                                       2. With respect to any "electronic data" that is used in
                                                                                 the design, manufacture, distribution, sale, serving,
                                                                                 furnishing, use or possession of "cannabis".




BP 99 332 02 18         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 2
         Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 105 of 107 PageID #:109


BUSINESSOWNER’S – Cannabis Exclusion

   This exclusion applies even if the claims against any                      2. Paragraph D.1. above includes, but is not limited
   insured allege negligence or other wrongdoing in the                          to, any of the following containing such THC or
   supervision, hiring, employment, training or monitoring                       cannabinoid:
   of others by that insured, if the "electronic data                            a. Any plant of the genus Cannabis L., or any part
   incident" which caused the "loss of electronic data"                              thereof, such as seeds, stems, flowers, stalks
   involved that which is described in Paragraph C.1. or                             and roots; or
   C.2. above.
                                                                                 b. Any compound, byproduct, extract, derivative,
   However, this exclusion does not apply to any                                     mixture or combination, such as, but not limited
   "cannabis" that is not designed, manufactured,                                    to:
   distributed, sold, served or furnished for bodily:
                                                                                    (1) Resin, oil or wax;
       a. Ingestion;
                                                                                    (2) Hash or hemp; or
       b. Inhalation;
                                                                                    (3) Infused liquid or edible cannabis;
       c. Absorption; or
                                                                                     whether derived from any plant or part of any
       d. Consumption.                                                               plant set forth in Paragraph D.2.a. above or not.
D. For the purpose of this endorsement, the following
   definition is added:
   "Cannabis":
   1. Means:
       Any good or product that consists of or contains
       any amount of Tetrahydrocannabinol (THC) or any
       other cannabinoid, regardless of whether any such
       THC or cannabinoid is natural or synthetic.




Page 2 of 2            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 332 02 18
     Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 106 of 107 PageID #:110


                                                                                                            BUSINESSOWNER’S
                                                                                                                 BP 99 60 03 12



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

                                                  SCHEDULE
                              Covered Property Annual Aggregate         Business Income And Extra Expense
    Premises Number                   Limit Of Insurance                Annual Aggregate Limit Of Insurance
 Location 001, Building        $5,000                                      $5,000
 001
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




A. We will pay for direct physical loss or damage to                     2. Perform the routine maintenance or repair
   Covered Property, covered under Section I –                              necessary to keep a sewer or drain free from
   Property, caused by or resulting from:                                   obstructions.
   1. Water or waterborne material which backs up                    C. The most we will pay for the coverage provided
      through or overflows or is otherwise discharged                   under this endorsement for all direct physical loss
      from a sewer or drain; or                                         or damage to Covered Property is the Covered
   2. Water or waterborne material which overflows                      Property Annual Aggregate Limit of Insurance.
      or is otherwise discharged from a sump, sump                      That limit is $5,000 per location, unless a different
      pump or related equipment, even if the over-                      Covered Property Annual Aggregate Limit of In-
      flow or discharge results from mechanical                         surance is indicated in the Schedule of this en-
      breakdown of a sump pump or its related                           dorsement.
      equipment.                                                         The applicable Covered Property Annual Aggre-
   However, with respect to Paragraph A.2., we will                      gate Limit of Insurance is the most we will pay un-
   not pay the cost of repairing or replacing a sump                     der this endorsement for the total of all direct
   pump or its related equipment in the event of me-                     physical loss or damage sustained in any one pol-
   chanical breakdown.                                                   icy year, regardless of the number of occurrences
                                                                         that cause or result in loss or damage to Covered
   THIS IS NOT FLOOD INSURANCE. We will not                              Property. If loss payment for the first such occur-
   pay for loss or damage from water or other                            rence does not exhaust the applicable Limit of In-
   materials that back up or overflow from any                           surance, then the balance of that Limit is available
   sewer, drain or sump that itself is caused,                           for subsequent loss or damage sustained in, but
   directly or indirectly, in whole or in part, by any                   not after, that policy year. With respect to an oc-
   flood. Flood means the overflow of surface                            currence which begins in one policy year and con-
   water, waves, tides, tidal waves, streams, or                         tinues or results in additional loss or damage in a
   other bodies of water, or their spray, all                            subsequent policy year(s), all loss or damage is
   whether driven by wind or not.                                        deemed to be sustained in the policy year in which
B. The coverage described in Paragraph A. of this                        the occurrence began.
   endorsement does not apply to loss or damage                      D. The following provisions apply to Section I –
   resulting from an insured's failure to:                              Property and supersede any provisions to the
   1. Keep a sump pump or its related equipment in                      contrary:
      proper working condition; or                                       The most we will pay under:




BP 99 60 03 12      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 2
     Case: 1:21-cv-04879 Document #: 1-1 Filed: 09/15/21 Page 107 of 107 PageID #:111
BUSINESSOWNER’S – Water Back-Up and Sump Overflow Endorsement

   1. Paragraph A.5.f. Business Income Additional                          4. Waterborne material carried or otherwise
      Coverage for all loss of Business Income you                            moved by any of the water referred to in Para-
      sustain due to the necessary suspension of                              graph 1. or 3., or material carried or otherwise
      your "operations" caused by direct physical                             moved by mudslide or mudflow.
      loss or damage to Covered Property as de-                            This exclusion applies regardless of whether any
      scribed in Paragraph A. of this endorsement;                         of the above, in Paragraphs 1. through 4., is
      and                                                                  caused by an act of nature or is otherwise caused.
   2. Paragraph A.5.g. Extra Expense Additional                            An example of a situation to which this exclusion
      Coverage for all necessary Extra Expense you                         applies is the situation where a dam, levee, sea-
      incur and that you would not have incurred if                        wall or other boundary or containment system fails
      there had been no direct physical loss or dam-                       in whole or in part, for any reason, to contain the
      age to Covered Property as described in Para-                        water.
      graph A. of this endorsement;                                        But if any of the above, in Paragraphs 1. through
   is the Business Income And Extra Expense An-                            4., results in fire, explosion or sprinkler leakage,
   nual Aggregate Limit of Insurance. That limit is                        we will pay for the loss or damage caused by that
   $5,000 per location, unless a different Business                        fire, explosion or sprinkler leakage.
   Income And Extra Expense Annual Aggregate
   Limit of Insurance is shown in the Schedule.
   The applicable Business Income And Extra Ex-
   pense Annual Aggregate Limit of Insurance is the
   most we will pay under this endorsement for the
   total of all loss of Business Income you sustain
   and Extra Expense you incur in any one policy
   year, regardless of the number of occurrences that
   cause or result in loss or damage to Covered
   Property as described in Paragraph A. of this en-
   dorsement. If loss payment during an earlier "pe-
   riod of restoration" in the policy year does not ex-
   haust the applicable Limit of Insurance, then the
   balance of that Limit is available for loss of Busi-
   ness Income you sustain or Extra Expense you in-
   cur during a subsequent "period of restoration"
   beginning in, but not after, that policy year. With
   respect to a "period of restoration" which begins in
   one policy year and continues in a subsequent
   policy year(s), all loss of Business Income you
   sustain or Extra Expense you incur is deemed to
   be sustained or incurred in the policy year in which
   the "period of restoration" began.
E. With respect to the coverage provided under this
   endorsement, the Water Exclusion in Section I –
   Property is replaced by the following exclusion:
   Water
   1. Flood, surface water, waves (including tidal
      wave and tsunami), tides, tidal water, overflow
      of any body of water, or spray from any of
      these, all whether or not driven by wind (includ-
      ing storm surge);
   2. Mudslide or mudflow; or
   3. Water under the ground surface pressing on,
      or flowing or seeping through:
       a. Foundations, walls, floors or paved sur-
          faces;
      b. Basements, whether paved or not; or
       c. Doors, windows or other openings; or




Page 2 of 2      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 60 03 12
